 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 1 of 79 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

SHELLEY NIEMI, derivatively on behalf of   Case No:
TRUECAR, INC.,
                                           VERIFIED STOCKHOLDER
                     Plaintiff,            DERIVATIVE COMPLAINT

        v.                                 DEMAND FOR JURY TRIAL

VICTOR PERRY, MICHAEL GUTHRIE,
JOHN PIERANTONI, ABHISHEK
AGRAWAL, ROBERT BUCE,
CHRISTOPHER CLAUS, STEVEN DIETZ,
JOHN KRAFCIK, ERIN LANTZ, JOHN
MENDEL, WESLEY NICHOLS, ION
YADIGAROGLU, and THE UNITED
STATES AUTOMOBILE ASSOCIATION

                     Defendants

-and-

TRUECAR, INC., a Delaware corporation,

Nominal Defendant.
     Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 2 of 79 PageID #: 2



        By and through her undersigned counsel, Plaintiff Shelley Niemi (“Plaintiff”), brings this

stockholder derivative action on behalf of Nominal Defendant TrueCar, Inc. (“TrueCar” or the

“Company”) against certain current and/or former officers and directors of the Company for

breaches of fiduciary duties, insider selling and misappropriation of information, unjust

enrichment, and corporate waste, and other violations of law, from at least February 16, 2017

through the present (the “Relevant Period”). In addition, Plaintiff, derivatively on behalf of the

Company, seeks contribution or indemnity from the Individual Defendants for their acts of

corporate misconduct, which have exposed the Company to civil liability under the federal

securities laws. Plaintiff makes these allegations upon personal knowledge as to those allegations

concerning herself and, as to all other matters, upon the investigation of counsel, which includes,

without limitation: (a) review and analysis of public filings made by TrueCar and other related

parties and non-parties with the U.S. Securities and Exchange Commission (“SEC”); (b) review

and analysis of press releases and other publications disseminated by certain of the defendants

and other related non-parties; (c) review of news articles, stockholder communications, and

postings on TrueCar’s website concerning the Company’s public statements; (d) publicly

available pleadings, papers, and court documents, including any documents filed with and

publicly available from the related pending securities fraud class action, Milbeck v. TrueCar, Inc.,

et al., Case No. 2:18-cv-02612-SVW-AGR (C.D. Cal.) (the “Securities Class Action”); and

(e) review of other publicly available information concerning TrueCar and the Individual

Defendants (defined below).

I.      NATURE AND SUMMARY OF THE ACTION

               TrueCar operates an internet-based platform, including a company-branded website

and mobile applications, through which it provides automobile pricing and other information for

new and used car buyers and dealers. According to its marketing materials, TrueCar purports to
   Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 3 of 79 PageID #: 3



give consumers the “TruePrice – the Actual Price You Will Pay at the Dealership.” Potential car

buyers can use TrueCar to search for the make and model of the car they want, obtain market

pricing data, and then use the website to connect with TrueCar’s network of Certified Dealers, so

they can purchase their desired car for a guaranteed price below the car’s manufacturer’s suggested

retail price.

                TrueCar generates its revenue through fees paid by Certified Dealers for each car

(i.e., “unit”) sold through the Company’s website. Certified Dealers either pay TrueCar a fee per

each vehicle sold through TrueCar ($299 for new cars and $399 for used cars) or can pay a

subscription fee based on the actual number of cars sold through TrueCar.

                Because TrueCar’s revenue depends on the number of cars sold through its website,

the Company’s business model depends on its continuing ability to draw and attract consumers to

its website. According to the Company’s SEC filings, most of the cars purchased through

TrueCar’s website are from car buyers who were directed to the site by TrueCar’s “affinity group

marketing partners.” Most of TrueCar’s affinity partners are financial institutions and member

organizations that direct consumers to the TrueCar’s website in exchange for marketing fees.

Since TrueCar’s affinity partnerships drive the majority of the car sales on its site, the Company

has stated in its SEC filings that such partnerships are “critical” to its unit sales growth and

financial performance.

                The United States Automobile Association (“USAA”) historically has been

TrueCar’s largest and most important affinity partner, as that partnership has generated nearly one-

third of the Company’s annual unit sales and revenues prior to and during the Relevant Period.

The partnership with USAA was so crucial to TrueCar’s business that the Company specifically




                                                 3
  Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 4 of 79 PageID #: 4



disclosed as a “risk factor” in its SEC filings that “USAA has a significant influence on our

operating results.”

               As part of its close partnership with USAA, TrueCar maintained and operated a

“co-branded” car buying site with USAA. As stated in TrueCar’s SEC filings, USAA had “broad

discretion” over how the co-branded car buying site it shared with TrueCar was operated,

marketed, and promoted. Because of USAA’s critical importance to TrueCar’s financial success,

the Company reported that if USAA were to use its “broad discretion” to make changes to the car

buying site, TrueCar’s “revenue, business and financial results will be harmed.”

               In addition to being TrueCar’s most significant affinity partner, USAA was also

TrueCar’s largest stockholder. Notably, TrueCar’s Chairman of the Board during the Relevant

Period was Christopher Claus (“Claus”), a former senior executive of USAA and board member

of a USAA affiliate.

               By the beginning of 2017, the very risks that TrueCar had warned of concerning

USAA and its broad discretion over the co-branded car buying site actually materialized, and,

almost immediately thereafter, had an adverse impact on TrueCar’s business. Specifically, in or

around January 2017, USAA made the decision to redesign the co-branded car buying site it shared

with TrueCar, which included adding questions to the site requiring USAA members to provide

information about their personal finances and monthly budgets. The purpose of these questions

was to make sure USAA members could actually afford to purchase the cars before they could

access the car buying site. USAA’s redesign, which was formally implemented by June of 2017,

would have a material, negative impact on the number of consumers who were directed to

TrueCar’s web platform, ultimately hurting TrueCar’s bottom line. Indeed, as would later be




                                                4
  Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 5 of 79 PageID #: 5



admitted by Defendants, USAA’s “significant website redesign” would have a substantial adverse

impact to TrueCar’s unit and revenue growth.

               During the Relevant Period, the Individual Defendants misleadingly assured

investors that USAA’s ability to change the co-branding car buying website it shared with TrueCar

was merely a “risk,” when, in fact, USAA had already decided to implement such changes by early

2017. Specifically, the Individual Defendants made or caused TrueCar to make false and/or

misleading statements and/or failed to disclose that: (i) USAA, the Company’s most important

affinity partner, would be making significant changes to the co-branded car buying site it shared

with TrueCar; (ii) these changes would have a material adverse effect on the volume of car sales

on the site that were generated by USAA; and (iii) as a result, TrueCar’s unit sales, revenues, and

financial growth would be adversely affected. Due to the close and intertwined nature of the

partnership between TrueCar and USAA, the Individual Defendants were well aware of USAA’s

decision to implement significant website changes in early 2017 and that it would do so by June

2017, and that such changes would cause the Company’s website traffic, sales, and revenues to

materially decline.

               The Individual Defendants’ false and misleading statements (and other

wrongdoing, such as the failure to implement, maintain, or follow adequate internal controls)

caused TrueCar stock to trade at artificially-inflated levels during the Relevant Period. As a result

of the Individual Defendants’ wrongdoing and deception, the share price of TrueCar’s stock

dramatically increased by 60% (from approximately $13 per share to over $21 per share) during

the Relevant Period.

               Once it was revealed that USAA had actually made significant changes to the co-

branded car buying site and that the risks that TrueCar had previously warned of had actually



                                                 5
  Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 6 of 79 PageID #: 6



materialized, TrueCar’s stock was hammered by massive sales, driving down the share price from

its artificially inflated highs, erasing hundreds of millions of dollars of the Company’s market

capitalization.

                  Indeed, by June 2017, TrueCar had implemented USAA’s changes to the site,

which resulted in a significant decline in traffic, units and revenues from USAA members, and for

TrueCar overall. However, the investing public would not become aware of the impact of these

changes until November 2017, when TrueCar issued a dismal earnings report for the third quarter

of 2017. By that point, TrueCar was forced to reveal that its sales units attributable to USAA had

significantly declined and that the Company had failed to meet its previously-issued earning

guidance. Moreover, to the shock of the investment community, Defendant Victor “Chip” Perry

(“Perry”), TrueCar’s President, Chief Executive Officer (“CEO”), and member of the Company’s

Board of Directors (the “Board”), admitted that the decline in USAA car sales was directly

attributable to changes that USAA had previously made to the cobranded car buying site months

ago. Perry specifically acknowledged that the changes made by USAA were so extensive that they

amounted to a “significant website redesign,” causing “a decline in traffic, prospects, and units on

USAA.”

                  Unfortunately, the Individual Defendants’ corporate malfeasance did not end there.

While the Company’s stock price was artificially inflated, certain of the officers and directors of

TrueCar exploited their positions as corporate fiduciaries of the Company and, with knowledge of

material, adverse, and non-public information regarding the Company’s operations and business

prospects, sold their personal stock holdings for tens of millions of dollars in insider profits.

                  Notably, a large portion of these illegal insider sales coincided with a secondary

offering conducted by TrueCar. On April 26, 2017, TrueCar closed on the secondary offering,



                                                  6
  Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 7 of 79 PageID #: 7



whereby it sold 1,150,000 shares of TrueCar common stock at $16.50 per share, realizing

approximately $19 million, or just over 10% of the total proceeds from the offering. However,

USAA and the selling stockholders—which included several entities affiliated with members of

TrueCar’s Board—realized approximately 90% of the proceeds from the offering, or

$151.8 million. Indeed, USAA—which knew that it would have TrueCar implement changes to

the co-branded TrueCar car buying website that would significantly reduce TrueCar’s traffic, units

and revenue—sold 26% of its TrueCar holdings, realizing $51.7 million in proceeds, or 34% of

the total proceeds from the offering. At the time of the secondary offering, none of the Individual

Defendants sold their TrueCar stock, but this was only because they were subject to a 90-day Lock-

Up Period that was scheduled to expire on July 25, 2017.

               On July 26, 2017 – just one day after the expiration after the Lock-Up Period and a

week after TrueCar’s stock price had reached its peak price of $21.75 per share – Defendants

Michael Guthrie (“Guthrie”) and John Pierantoni (“Pierantoni”) and other Company insiders began

to sell of their shares of TrueCar stock. Within a week of the Lock-Up Period’s expiration, these

insiders collectively sold nearly 1 million TrueCar shares, realizing approximately $19 million in

gross proceeds. Defendant Guthrie, TrueCar’s Chief Financial Officer (“CFO”), was the largest

inside seller, as he sold over 737,000 TrueCar shares—or 54% of his total holdings—realizing

nearly $14 million in ill-gotten gains. Glaringly, Guthrie had not sold a single share of TrueCar

stock in the twelve-month period preceding the Relevant Period. Moreover, Defendant Pierantoni,

TrueCar’s Chief Accounting Officer, sold close to 50% of his total holdings during this time,

realizing $1.2 million in ill-gotten proceeds. In sum, Company insiders sold over 1.2 million

TrueCar shares during the Relevant Period and received in excess of $22 million in gross proceeds.




                                                7
      Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 8 of 79 PageID #: 8



                The Company has been, and will continue to be, damaged by the unlawful conduct

alleged herein. Indeed, as a result of the Individual Defendants’ corporate misconduct, which

caused the improper reporting and dissemination of false and misleading information, an aggrieved

stockholder filed the Securities Class Action on March 30, 2018. On February 5, 2019, the

Honorable Stephen V. Wilson, United States District Court Judge of the Central District of

California, issued an order in the Securities Class Action, denying defendants’ motion to dismiss

in its entirety and holding that plaintiffs in that case had satisfied the heightened pleading standards

of Fed. R. Civ. Proc. 9(b), and the Private Securities Litigation Reform Act (“PSLRA”).

Accordingly, TrueCar and certain of its officers and directors continue to be exposed to substantial

liability for their violations of the federal securities law.

                The Board of TrueCar has not commenced, and will not commence, litigation

against the Individual Defendants named in this Complaint, let alone vigorously prosecute such

claims, because, among other things, a majority of the members of the Board are directly interested

in the personal financial benefits challenged herein, that were not shared with TrueCar

stockholders, and/or face a substantial likelihood of liability to TrueCar for breaching their

fiduciary duties of loyalty and good faith by authorizing or failing to correct the false and

misleading statements alleged herein, and/or lack independence. Accordingly, a pre-suit demand

upon the Board was, and is, a useless and futile act. Thus, Plaintiff rightfully brings this action to

vindicate the Company’s rights against its wayward fiduciaries and hold them responsible for the

damages they have caused to TrueCar.

II.      JURISDICTION AND VENUE

                This Court has jurisdiction pursuant to 28 U.S.C. § 1331 in that this action states a

federal question. Plaintiff has asserted a federal claim of contribution derivatively on behalf of the

Company, arising under Sections 10(b) and 21D of the Securities Exchange Act of 1934 (the
                                                    8
   Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 9 of 79 PageID #: 9



“Exchange Act”), 15 U.S.C. § 78u-4. Pursuant to federal statutory law, this Court has original

federal question jurisdiction over the federal contribution claim.

                This Court also has supplemental jurisdiction over the state law claims asserted

herein pursuant to 28 U.S.C. § 1367.

                This action is not a collusive action designed to confer jurisdiction on a court of the

United States that it would not otherwise have.

                This Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that conducts business in and maintains operations in this District

or is an individual who has sufficient minimum contacts with this District to render the exercise

of jurisdiction by this Court permissible under traditional notions of fair play and substantial

justice.

                Venue is proper in this Court in accordance with 28 U.S.C. § 1391 because

(i) TrueCar maintains its principal executive offices in this District; (ii) one or more of the

defendants either resides in or maintains executive offices in this District; (iii) a substantial portion

of the transactions and wrongs complained of herein occurred in this District; and (iv) the

Individual Defendants have received substantial compensation in this District by doing business

here and engaging in numerous activities that had an effect in this District.

                In connection with the acts and conduct alleged herein, Defendants, directly and

indirectly, used the means and instrumentalities of interstate commerce, including but not limited

to, the United States mail, interstate telephone communications, and the facilities of the national

securities exchanges and markets.

III.       PARTIES

                Plaintiff is a current stockholder of TrueCar and has continuously held TrueCar

common stock since November 2014.
                                                   9
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 10 of 79 PageID #: 10



               Nominal Defendant TrueCar is a Delaware corporation with its corporate

headquarters at 120 Broadway, Suite 200, Santa Monica, California 90401.

               Defendant Perry has served as the Company’s President, CEO, and a director since

December 2015. As TrueCar’s CEO, Perry is a member of the Company’s Disclosure Committee.

Perry is also named as a defendant in the Securities Class Action.

               Defendant Guthrie served as the Company’s CFO from January 2012 until his

resignation for “personal reasons” on January 28, 2018. As TrueCar’s CFO, Guthrie was a member

of the Company’s Disclosure Committee. During the Relevant Period, Guthrie sold at least

737,916 shares of TrueCar stock for proceeds of $13,962,608. Guthrie is also named as a

defendant in the Securities Class Action.

               Defendant Pierantoni served as the Company’s Chief Accounting Officer from

2013 until February 1, 2018, when he became the Company’s interim CFO, an executive position

he continues to hold as of the date of the filing of this action. As TrueCar’s Chief Accounting

Officer, Pierantoni was Co-Chair of the Company’s Disclosure Committee. During the Relevant

Period, Pierantoni sold at least 62,522 shares of TrueCar stock for proceeds of $1,214,940.

Pierantoni is also named as a defendant in the Securities Class Action.

               Defendant Abhishek Agrawal (“Agrawal”) served as director of the Company from

November 2013 until May 2017, when he declined to stand for re-election to the Company’s

Board. As part of the Secondary Offering, entities associated with Agrawal sold more than

1.3 million shares of TrueCar stock for proceeds of $21,535,173. During the Relevant Period,

Agrawal was a member of the Compensation Committee and the Nominating and Corporate

Governance Committee. Agrawal is also named as a defendant in the Securities Class Action.




                                                10
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 11 of 79 PageID #: 11



               Defendant Robert Buce (“Buce”) has served as a director of the Company since

April 2005. Buce also served as Executive Vice President and CFO of TrueCar from September

2005 to September 2008. During the Relevant Period, Buce served as the Chair of the Audit

Committee. Buce is also named as a defendant in the Securities Class Action.           During the

Relevant Period, Buce sold at least 32,999 shares of TrueCar stock for proceeds of $544,998.

               Defendant Claus has served as the Company’s Chairman of the Board since

February 2016 and has been a director of the Company since April 2014. During the Relevant

Period, Claus has been a member of the Audit Committee and the Compensation Committee. From

December 1994 to March 2014, Claus held senior executive positions at USAA, including

President of USAA Financial Services Group. Since 2009 and continuing to the present, Claus

has been a board member of USAA Real Estate Company. Claus is named as a defendant in the

Securities Class Action.

               Defendant Steven Dietz (“Dietz”) served as a director of the Company from

February 2006 until his resignation in October 2018. In the Secondary Offering, entities affiliated

with Dietz sold at least 1.32 million shares of TrueCar stock for proceeds of $21,791,418. During

the Relevant Period, Dietz served as the Chairman of the Compensation Committee. Dietz is also

named as a defendant in the Securities Class Action.

               Defendant John Krafcik (“Krafcik”) has served as a director of the Company since

February 2014. Krafcik also served as President of TrueCar from April 2014 to September 2015.

During the Relevant Period, Krafcik sold at least 20,000 shares of TrueCar stock for proceeds of

$334,500. Krafcik is also named as a defendant in the Securities Class Action.

               Defendant Erin Lantz (“Lantz”) has served as a director of the Company since

November 2016. During the Relevant Period, Lantz has served as a member of the Audit



                                                11
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 12 of 79 PageID #: 12



Committee and the Nominating and Corporate Governance Committee. Lantz is also named as a

defendant in the Securities Class Action.

               Defendant John Mendel (“Mendel”) has been a director of the Company since May

2017. During the Relevant Period, Mendel has been the Chairman of the Nominating and

Corporate Governance Committee and a member of the Compensation Committee.

               Defendant Wesley Nichols (“Nichols”) has been a director of the Company since

November 2016. During the Relevant Period, Nichols has been the Chairman of the Compensation

Committee and a member of the Nominating and Corporate Governance Committee. Nichols is

named as a defendant in the Securities Class Action.

               Defendant Ion Yadigaroglu (“Yadigaroglu”) has been a director of the Company

since August 2007. In the Secondary Offering, entities affiliated with Yadigaroglu sold at least

509,459 shares of TrueCar stock for proceeds of $8,406,074. During the Relevant Period,

Yadigaroglu has been a member of the Nominating and Corporate Governance Committee, and

was formerly the chairman of that committee. Yadigaroglu is named as a defendant in the

Securities Class Action.

               Defendant    USAA     is     an   unincorporated   association,   with   offices   at

9800 Fredericksburg Road, San Antonio, Texas 78288. USAA and its various affiliates and

subsidiaries provides banking, investing and insurance services to its members, who include

people and families who serve, or served, in the military. As of February 28, 2017, USAA and

affiliates beneficially owned 12,175,335 shares of TrueCar stock, making USAA the Company’s

largest stockholder, holding approximately 13.9% of the Company’s shares. In the Secondary

Offering, USAA sold over 3.1 million shares, for proceeds of approximately $51.7 million.




                                                 12
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 13 of 79 PageID #: 13



                  Defendants identified in ¶¶ 25–37 are sometimes collectively referred to herein as

the “Individual Defendants.”

                  Defendants Perry, Agrawal, Buce, Claus, Dietz, Krafcik, Lantz, Mendel, Nichols,

and Yadigaroglu are sometimes collectively referred to herein as the “Director Defendants.”

                  Defendants Perry, Guthrie, Pierantoni, Agrawal, Buce, Claus, Dietz, Krafcik,

Lantz, Nichols, and Yadigaroglu are each named as defendants in the Securities Class Action and

are sometimes collectively referred to herein as the “Securities Class Action Defendants.”

                  Defendants Buce, Claus, and Lantz are sometimes collectively referred to herein as

the “Audit Committee Defendants.”

                  Defendants Guthrie, Pierantoni, Agrawal, Buce, Dietz, Krafcik, and Yadigaroglu

are sometimes collectively referred to herein as the “Insider Selling Defendants.”

IV.     SUBSTANTIVE ALLEGATIONS

                  TrueCar’s Corporate Background and Business Model

                  According to its filings with the SEC, TrueCar is a digital automotive marketplace

that provides comprehensive transparency about the purchase price of automobiles, which enables

consumers to engage with car dealers for a “superior purchase experience.”

                  TrueCar allows consumers to research pricing for the make and model of car that

they are looking for, either through the TrueCar.com website, its mobile apps, or through co-

branded websites with the Company’s affinity group marketing partners. Consumers are then

directed to a network of TrueCar Certified Dealers to purchase their vehicle. Each Certified Dealer

pays fees to TrueCar for each car, or “unit,” sold through the site ($299 for new cars and $399 for

used cars) or can pay a subscription fee based on the actual number of cars sold through TrueCar.

TrueCar’s business model therefore depends on its ongoing ability to draw and attract consumers

to its website.

                                                  13
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 14 of 79 PageID #: 14



                 The Company was originally incorporated in Delaware in 2005 under the name

Zag.com Inc., by several co-founders including Scott Painter, who served as the Company’s first

CEO. In 2011, TrueCar raised $200 million in debt and equity financing, and purchased ALG, a

company that analyzes the future residual value of cars, for $83 million. Later that year, the

Company faced backlash from the automotive industry after several state regulatory agencies

notified TrueCar that its practices were non-compliant with state laws. In response, TrueCar

redesigned its pricing structure, and in some states moved from a pay-per-sale model to a

subscription model for auto dealers.

                 Scott Painter stepped down as CEO and was replaced by Defendant Perry in

December 2015. As of the filing of this action, Perry continues to serve as the Company’s CEO,

President, and a director.

                 In a press release dated June 10, 2014, the Company reported that over 1 million

new and used vehicles had been purchased through its Affinity Auto Buying Programs (“ABP”).

The Company stated that it had over 576 brands as affinity partners, including Fortune 500

companies, eCommerce sites, banks, credit unions, and insurance companies. The press release

stated:

          “We are honored and privileged to partner with respected brands such as USAA,
          AAA, American Express, U.S. News & World Report, Farmers and GEICO,”
          said TrueCar founder and CEO Scott Painter. “Achieving 1 million vehicle sales
          is a significant milestone because it means the ABP has provided over $3 billion in
          savings from TrueCar Certified Dealers to consumers and employees of these
          companies. Our ability to leverage the marketing resource, reach and strength of
          our partners' brands through the ABP gives us unrivaled access to most U.S.
          automotive consumers looking to purchase, finance and trade-in their cars.”

          “We're delighted to offer to our 8,000-plus TrueCar certified dealers, and the
          automotive brands they represent, the opportunity to connect with most American
          households      through      trusted     affinity     program     relationships,”
          said TrueCar President John Krafcik. “Affinity members value that trust, and the
          price confidence our negotiation-free car-buying platform can provide, while our


                                                  14
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 15 of 79 PageID #: 15



       retail partners benefit from a fully accountable, pay-for-performance marketing
       model. It's a winning approach for all.”

              As of October 2015, TrueCar had more than 10,000 dealerships in its TrueCar

Certified Dealer network.

              TrueCar’s affinity partnerships are critical to the Company’s ongoing financial

health, as such partnerships drive the majority of the car sales on its site. According to the

Company’s SEC filings:

       Our financial performance is substantially dependent upon the number of
       automobiles purchased from TrueCar Certified Dealers by users of the TrueCar
       website . . . . Currently, a majority of the automobiles purchased by our users were
       matched to the car-buying sites we maintain for our affinity group marketing
       partners. As a result, our relationships with our affinity group marketing partners
       are critical to our business and financial performance.

              Before and continuing throughout the Relevant Period, the TrueCar’s largest and

most significant affinity partner was USAA, as it generated nearly one-third of TrueCar’s annual

unit sales and revenues in 2016. In addition, USAA was TrueCar’s largest stockholder, holding

approximately 14% of TrueCar’s stock.

              As reported in TrueCar’s SEC filings: “The largest source of user traffic and unit

sales from our affinity group marketing partners comes from the site we maintain for USAA.” The

Company also reported in its 2016 Form 10-K that USAA generated 32% of TrueCar’s annual

revenues that year, meaning that 32% “of all units purchased by users from TrueCar Certified

Dealers . . . were matched to users of the car-buying site [TrueCar] maintain[s] for USAA.” The

2016 Form 10-K further stated that, “USAA has a significant influence on our operating results.”

              As part of its close partnership with USAA, TrueCar maintained and operated a co-

branded car buying site with USAA. As stated in TrueCar’s SEC filings, USAA had “broad

discretion” over how that site was operated, marketed, and promoted. Accordingly, due to

USAA’s critical importance to TrueCar’s financial success, TrueCar reported that if USAA were

                                               15
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 16 of 79 PageID #: 16



to use its “broad discretion” to make changes to the car buying site, TrueCar’s “revenue, business

and financial results will be harmed.”

               While TrueCar’s SEC filings stated that USAA had “broad discretion in how the

car buying site . . . [was] promoted and marketed on its own website,” it was TrueCar that bore the

responsibility for “maintain[ing]” the co-branded site — which meant that TrueCar hosted,

managed and operated the car buying site for USAA. Accordingly, any changes USAA made to

the car buying site would necessarily require TrueCar’s involvement in order to implement them.

Indeed, due to the close-knit and intertwined relationship between TrueCar and USAA, TrueCar’s

most senior executives—including Defendants Perry, Guthrie, and Pierantoni—had direct

involvement in the management and oversight of the co-branded car buying site. For example,

Defendant Perry acknowledged during the Company’s third quarter 2016 earnings call just prior

to the Relevant Period that he personally worked with “USAA’s most senior executives and the

team assigned to the day-to-day management of their car buying service.”

               The Services & Maintenance Agreement governing TrueCar’s management of the

car buying website for USAA, publicly filed with the SEC in 2014 (the “Services Agreement”),

further highlights the close, intertwined relationship between the two companies. For instance, the

Services Agreement required TrueCar to provide USAA with a “full-time program manager” who

would be dedicated to overseeing maintenance of the car buying site. USAA also gave specific

directions concerning the conduct and quality of TrueCar employees who would be interacting

with USAA members in connection with the car buying site, requiring TrueCar to (i) conduct

regular drug tests on “each employee that will provide [s]ervices on USAA’s premises unescorted

by USAA”; (ii) direct TrueCar employees working on the site to comply with USAA’s policies

while on USAA’s premises (including dress code and various detailed security policies);



                                                16
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 17 of 79 PageID #: 17



(iii) require TrueCar employees to attend orientation programs conducted by USAA on USAA’s

premises before performing any services on the car buying site; and (iv) conduct “thorough

background check[s] on any [TrueCar] [e]mployees who will have access to [USAA member]

[d]ata” prior to the employee performing any services on the site. Also, any subcontractors used

by TrueCar who would have access to USAA member data, or USAA computing systems had to

be “pre-approved by USAA.”

              The Services Agreement further provided that TrueCar would maintain a call center

at its Austin, Texas offices to respond to questions from USAA members about the car buying site.

Under the Services Agreement, USAA had full control over how the Austin call center would be

operated. For example, the Service Agreement stated that TrueCar would (i) utilize specific call

scripts, subject to approval and changes by USAA, to use for calls with USAA members;

(ii) submit a written “Calling Plan” to be approved by USAA detailing the allowed days and

timeframes for calling USAA members; (iii) answer 80% of USAA members’ calls within

30 seconds with a live voice; (iv) provide monthly “scorecards” to USAA showing, among other

things, how fast calls were answered; (v) track, log, and escalate all USAA member complaints to

USAA on a monthly basis; and (vi) maintain a quality monitoring program for calls with USAA

members. Additionally, TrueCar was required to provide USAA physical access to TrueCar’s call

center facilities “on both a scheduled and non-scheduled basis to monitor performance.” TrueCar

was also required to allow USAA to “audit training sessions” for TrueCar employees and allow

USAA to provide “culture training” to TrueCar employees who interacted with USAA members.

              Due to USAA’s substantial contribution to TrueCar’s unit sales and revenue stream,

TrueCar reported in its SEC filings prior to the Relevant Period that “[c]hanges in [USAA’s]

promotion and marketing [of the car-buying site] have in the past and may in the future adversely



                                               17
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 18 of 79 PageID #: 18



affect the volume of user traffic we receive from USAA,” which “could adversely affect our

business and operating results in the future.” The Company’s SEC filings further indicated that if

USAA exercised its broad discretion to change the car buying website in a way that “de-

emphasized” TrueCar’s car buying platform in any way, TrueCar’s business and revenues would

be significantly harmed. TrueCar went as far as to state that even minor changes made by USAA

to the car buying website, such as a prior adjustment to “the location and prominence of the links

to [TrueCar’s] platform on [USAA’s] web pages,” could cause financial harm to the Company:

       [C]hanges in how USAA promotes and markets the car-buying site we maintain for
       them can and has, from time to time in the past, affected the volume of purchases
       generated by USAA members. For example, in the past USAA adjusted the location
       and prominence of the links to our platform on its web pages, adversely affecting
       the volume of traffic to our platform. Should USAA or one or more of our other
       affinity group marketing partners decide to de-emphasize the marketing of our
       platform, or if their marketing efforts are otherwise unsuccessful, our revenue,
       business and financial results will be harmed.

               While TrueCar had numerous affinity partners, the Company only made specific

warnings in its SEC filings (included within the “Risk Factor” section of the filings) about USAA.

These specific warnings highlight the critical importance of USAA to TrueCar’s ongoing financial

health and signaled that the Company’s bottom line would be materially and negatively impacted

if and when USAA made any adverse changes to the co-branded car buying website.

               During the Relevant Period, USAA Implemented Material Changes to the Co-
               Branded Car Buying Website That Adversely Impacted TrueCar’s Business

               By the beginning of 2017, the very risks that TrueCar had warned of concerning

USAA and the possibility that it could make changes to the co-branded car buying site actually

materialized – which, soon thereafter, wreaked havoc on TrueCar’s business operations and

financial health. Specifically, in or around January 2017, USAA made the decision to redesign

the co-branded car buying site, which included, among other things, adding questions to the site

requiring USAA members to provide information about their personal finances and monthly

                                               18
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 19 of 79 PageID #: 19



budgets. The purpose of these questions was to make sure USAA members could actually afford

to purchase the cars before they could access the car buying site. USAA’s significant redesign,

which would be formally implemented in June 2017, caused a significant to decrease in the number

of consumers who were directed to TrueCar’s web platform, thus hurting TrueCar’s bottom line.

In fact, as would later be admitted by Defendants, USAA’s “significant website redesign” would

have a deleterious impact on TrueCar’s unit sales and revenue growth.

               TrueCar’s senior management and Board and were well aware of USAA’s decision

to make significant modifications to the co-branded car buying site by early 2017 and the

implementation of those changes by June 2017. As detailed herein, USAA was critically important

to TrueCar’s business and thus, any material change to the co-branded car buying website would

have been well known to the decisionmakers within the Company. As TrueCar acknowledged in

its SEC filings, USAA was “[t]he largest source of user traffic and unit sales from our affinity

group marketing partners,” accounting for 32% of all units in 2016. TrueCar’s SEC filings stated

that, as a result, “USAA has a significant influence on our operating results.”

               Indeed, it was well known within the Company that the type of modifications that

USAA wanted to make to the website would negatively affect the number of USAA members who

visited the site and adversely impact the Company’s unit sales, revenues and financial growth. As

reflected in the Company’s SEC filings, the Individual Defendants knew that even minor changes

to the USAA car buying site would significantly impact the Company’s financial results. TrueCar

explicitly stated in its SEC filings that “[s]hould USAA . . . decide to de-emphasize the marketing

of our platform, or if their marketing efforts are otherwise unsuccessful, our revenue, business and

financial results will be harmed.” Those filings also provided a specific example of a relatively

minor change to the car buying site by USAA that previously had a significant impact on the



                                                19
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 20 of 79 PageID #: 20



Company’s financial results, stating: “For example, in the past USAA adjusted the location and

prominence of the links to our platform on its web pages, adversely affecting the volume of traffic

to our platform.” Accordingly, there was no question that the Individual Defendants knew those

changes would profoundly and adversely affect the Company’s financial results.

               The Individual Defendants were also keenly aware of USAA’s decision to

implement the significant redesign of the co-branded car buying site in early 2017, due the close

partnership between TrueCar and USAA. TrueCar was responsible for hosting, managing, and

operating the car buying website for USAA. As the Company’s own SEC filings disclosed, as part

of its affinity partnership with USAA, TrueCar was in charge of “maintaining” the car buying

website for USAA, meaning that, as outlined in the Services Agreement between TrueCar and

USAA, TrueCar was in charge of hosting, managing, and operating the site. This meant that

TrueCar would have been directly involved in any alterations affecting the car buying site and

would have been informed of such changes well in advance of their implementation.

               Aside from directly managing the car buying website for USAA, TrueCar’s

relationship was inextricably intertwined with USAA, insofar as USAA was TrueCar’s largest

single stockholder – owning approximately 14% of TrueCar’s stock during the Relevant Period.

Also, USAA historically had representation on TrueCar’s Board, with Defendant Claus becoming

the USAA representative on TrueCar’s Board in April 2014. Two years later, Claus was elected

as Chairman of TrueCar’s Board, a position that he held throughout the Relevant Period.

               Moreover, as highlighted in the Services & Maintenance Agreement between

TrueCar and USAA, USAA largely “dictated” TrueCar’s business, providing detailed directions

on how TrueCar was to manage the car buying site. Specifically, USAA mandated that TrueCar

drug test and conduct thorough background checks of its employees who had access to USAA



                                                20
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 21 of 79 PageID #: 21



member data or who interacted with USAA members, allow USAA to make random physical visits

of TrueCar’s facilities, and require its employees to attend USAA orientations and culture training

sessions before they could work on the car buying site. And given the importance of the

relationship, TrueCar interacted with USAA on a daily basis, even on the executive level. Given

USAA’s involvement in TrueCar’s business, there is no question TrueCar and its executives were

well informed about USAA’s decision to significantly redesign the car buying site.

               The Individual Defendants also knew about USAA’s changes to the co-branded car

buying site, given that TrueCar maintained a Disclosure Committee, which would have discussed

that critical issue with the Company’s senior management and Board during the Relevant Period.

The purpose of the Disclosure Committee was to review and ensure the accuracy of the Company’s

“Disclosure Statements,” which included quarterly and annual reports, press releases, earnings

guidance, and our financial reports, prior to their filing and dissemination. Defendants Perry,

Guthrie, and Pierantoni, in their respective roles as CEO, CFO, and Chief Accounting Officer of

TrueCar, were each members of the Disclosure Committee and, in that capacity, were tasked with

making periodic inquiries to relevant Company personnel about whether there were any material

changes to TrueCar’s business that would require disclosure.         Such inquiries would have

necessarily included inquiries to TrueCar employees who managed the Company’s USAA affinity

partnership, which accounted for nearly a third of TrueCar’s annual revenues, about whether

USAA had decided to change anything regarding the car buying site. The Disclosure Committee

was also responsible for reviewing and discussing material business concerns with TrueCar’s

Audit Committee, so USAA’s decision to make significant modifications to the car buying site

and the impact that would have on TrueCar’s business operations would undoubtedly have been

shared with the Board.



                                                21
    Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 22 of 79 PageID #: 22



              As detailed in the Securities Class Action complaint (the “Securities Class Action

Complaint”), a number of former TrueCar employees confirmed that USAA’s decision to

implement the redesign of the co-branded car buying site was well known by TrueCar’s

management and others within the Company during the Relevant Period, since early 2017. 1

Indeed, the Securities Class Action Complaint references numerous statements made by

Confidential Witnesses regarding TrueCar’s internal operations, its close relationship with USAA,

the substantial changes made by USAA to the car buying site, and the adverse impact those

changes had on TrueCar’s financial health and growth prospects. 2

              Specifically, the Securities Class Action Complaint includes the following

allegations regarding the widespread internal knowledge at the Company of USAA’s changes to

the co-branded website, and the negative impact on the Company’s unit sales and revenues:

        a.    CW 1, a former Consumer Support Specialist at TrueCar from March 2015
              through March 2017 who was responsible for helping customers purchase
              cars through TrueCar’s car buying site with USAA, described how, in late
              January 2017, she and numerous staffers from TrueCar’s Consumer
              Support department were specifically informed by TrueCar’s Consumer
              Support management during an internal meeting that USAA had decided
              to significantly redesign the co-branded car buying site, and that such
              redesign would cause a dramatic negative impact on the Company’s
              business.

Securities Class Action Complaint ¶ 40.

        b.    The meeting occurred at the Company’s Austin, Texas office, where CW
              1 was based, and which primarily handled customer service and sales
              for TrueCar’s affinity clients, including USAA. Indeed, according to
              USAA’s Services Agreement with TrueCar, the call center at the
              Company’s Austin office was devoted to responding to calls from TrueCar
              customers who were USAA members. Additionally, and as set forth above,
              Brian Skutta, the Executive Vice President of Dealer Sales and Services at
              TrueCar, and Bernie Brenner, co-founder of TrueCar and Executive Vice
              President of Business Development and Strategy—including the


1
 The Amended Class Action Complaint for Violations of the Federal Securities Laws and Jury
Trial Demand, filed in the Securities Class Action on August 24, 2018.
2
  Each Confidential Witness (“CW”) described in the Securities Class Action Complaint is
referenced in the feminine form to maintain confidentiality.
                                               22
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 23 of 79 PageID #: 23



              management of TrueCar’s affinity partnerships—were based in the
              Company’s Austin, Texas office.

Securities Class Action Complaint ¶ 41.

       c.     According to CW 1, the meeting was led by Adrienn Colbert and
              Michelle Brazil, Consumer Support “Team Leads” at TrueCar who were
              responsible for guiding and monitoring the Consumer Support staffers in
              their dealings with USAA members. Brandie Aldrich, former Senior
              Manager of Consumer Support at TrueCar and to whom Colbert and Brazil
              reported, also attended the meeting. Aldrich reported to Wendy Tanner,
              former Vice President of Dealer and Consumer Support, who reported to
              Paul Edmonds, Senior Vice President of Dealer Marketing and Operations,
              who reported to Defendant Perry. CW 1 recalled that other attendees
              included, among others, Consumer Support staffers Janey James, Edgar
              Sanchez, Patrice Love, Raymond Gonzales, and CW 4.

Securities Class Action Complaint ¶ 42.

       d.     At the meeting, Colbert and Brazil informed Consumer Support staffers that
              USAA had decided to significantly redesign the car buying website with
              TrueCar by requiring USAA members to answer a series of additional
              questions pertaining to their personal budgets and finances before they
              could access the car buying site. CW 1 recalled that the particular
              changes USAA had decided to implement were shown via a “slide” or
              “presentation” providing specific “examples” of the questions that USAA
              would add, and that handouts were also provided. “They (Colbert and
              Brazil) showed a mock of what the types of questions would look like.”
              Colbert and Brazil explained that TrueCar “was informed by USAA of
              the change,” which USAA hoped would “match them [USAA members]
              better for what the member makes [earns]” and “push USAA members
              to use [USAA’s] credit union for financing.”
Securities Class Action Complaint ¶ 43.

       e.     CW 1 recalled that a main focus of the January 2017 meeting was to
              prepare Consumer Support staffers for the known negative impact USAA’s
              significant changes to the car buying site would have on TrueCar’s
              customers and business. In particular, CW 1 stated that it was understood
              by CW 1 and stated by others at the meeting, including senior managers,
              that the USAA website changes would not be well-received by USAA
              members and would have an adverse effect on TrueCar’s bottom line. CW
              1 stated that this was because the additional steps USAA was adding, and
              the nature of the questions, were going to deter USAA members from
              wanting to continue to use the car buying site. CW 1 recalled that Colbert
              and Brazil stated at the meeting that USAA members would resist the
              additional questions, which would require USAA members to disclose
              “sensitive and personal” financial information, causing web traffic to “run
              slower.” CW 1 stated that Colbert and Brazil commented: “People
              [USAA members] are going to be upset [about the changes]. Don’t be
              surprised when you start receiving more calls [from USAA members].” In
              fact, CW 1 stated that Consumer Support staffers were provided with
              specific templates (called “Call Flow Sheets”) that were designed to address

                                              23
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 24 of 79 PageID #: 24



              sample complaints that were expected to be raised by USAA members in
              response to the changes. The staffers were told to submit these reports
              online via the “Call Flow Sheets” to Colbert and Brazil, who would in turn
              forward them to the Company’s Escalation Department, headed by Chad
              Cravens, at TrueCar’s headquarters in Santa Monica. Colbert and Brazil
              stated that TrueCar was “going to go through some rough times, but USAA
              is our biggest customer and we have to obey,” as TrueCar could not “afford
              to lose the account.”

Securities Class Action Complaint ¶ 44.

       f.     Significantly, CW 1 stated that this was not the only internal meeting held
              at TrueCar about USAA’s significant redesign of the car buying
              website. Rather, there were “numerous” internal meetings taking place in or
              around January 2017 in which management from each department
              informed their staffers of the significant changes USAA was making to its
              car buying website with TrueCar.

Securities Class Action Complaint ¶ 45.

       g.     CW 4, another former TrueCar Consumer Support Specialist in the
              Company’s Austin, Texas offices from December 2015 through mid-
              November 2017, provided an independent account corroborating the
              timing and substance of the internal meeting attended by CW 1. CW 4
              stated that, in early 2017, Colbert and Brazil, who were Consumer Support
              Team Leads, informed her and other Consumer Support staffers at an
              internal meeting at the Company’s Austin, Texas office that USAA had
              decided to implement significant changes to its website later that year, and
              that those changes would consist of additional questions to USAA
              members about their personal budgets. CW 4 likewise stated that it was
              generally understood at this meeting that these changes would not be well-
              received by USAA members and would have an adverse effect on
              TrueCar’s bottom line.

Securities Class Action Complaint ¶ 46.

       h.     CW 4 explained that because USAA is a vital customer for TrueCar and
              “dictates our company,” USAA controlled TrueCar customer support
              procedures for USAA members. CW 4 stated that, as a result, at the meeting
              led by Colbert and Brazil—and as also described by CW 1—Consumer
              Support staffers were provided with a “template,” or “Call Flow Sheet,”
              that they were instructed to follow for expected USAA member
              complaints in response to the USAA website redesign. Colbert instructed
              Consumer Support staffers to “make sure you are careful (when dealing
              with upset USAA members)” and “stick to the script” that was provided.

Securities Class Action Complaint ¶ 47.

       i.     CW 5, another former Consumer Specialist for TrueCar in the
              Company’s Austin, Texas offices from November 2015 through
              November 2017, also independently corroborated the internal meetings
              described by CW 1 and CW 4. CW 5 stated that, around early February
              2017, Sigourney Samaripa, the Consumer Support Team Lead for CW 5’s

                                              24
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 25 of 79 PageID #: 25



              team and who was also a USAA member, informed CW 5 of USAA’s
              significant redesign of the car buying website, and also informed her of the
              precise changes that USAA was making—namely, requiring USAA
              members to answer a series of additional questions pertaining to USAA
              members’ monthly expenses and details about car ownership. Through
              conversations with Samaripa and Colbert, CW 5 learned of the meeting
              that had taken place earlier that year in which Colbert and Brazil issued
              warnings to Consumer Support staffers on the expected negative response
              from USAA members in connection with USAA’s changes to the car buying
              website. CW 5 also believed that an email had been circulated to Consumer
              Support staffers by the Team Leads informing them of the same. CW 5
              stated that “it was clear from the beginning” that the USAA’s website
              changes were “intrusive” to USAA members and “would not be good” for
              TrueCar.

Securities Class Action Complaint ¶ 48.

       j.     Former employees also confirmed that, on the technological side, TrueCar
              would have been informed of any changes to the car buying website it
              maintained for USAA months before those changes were “made live.”
              CW 2, a former Senior Partner Development Manager at TrueCar’s offices
              in Santa Monica from February 2016 through August 2016 who managed
              over 180 affinity partner relationships at TrueCar, stated that—based on
              her attendance at bi-weekly and monthly Partner Development team
              meetings at TrueCar’s Santa Monica offices led by Pributsky, who managed
              the affinity relationship with USAA—TrueCar’s creative team worked
              closely with USAA on the car buying site, and would have been involved
              in any process to change the site since it was “owned and operated by
              TrueCar.” CW 2 further stated that the significant changes to the website that
              USAA implemented here—i.e., adding several additional pages to the car
              buying process consisting of questions requiring data input from users—
              would have taken at least “months to add,” and would have required
              countless meetings and “lots of testing before it was made live” so both
              parties could give input.

Securities Class Action Complaint ¶ 49.

       k.     CW 6, a former Software Engineer for TrueCar’s mobile apps who worked
              in the Company’s Austin, Texas offices from November 2015 through
              March 2018, stated that Marco Santini, his supervisor and current Senior
              Director of Development at TrueCar, attended “numerous meetings” with
              individuals from USAA throughout early to mid-2017. Santini reported to
              Chris Denend, Senior Vice President of Software Engineering who was
              based in the TrueCar’s Santa Monica offices, who reported to Tommy
              McClung, current Chief Technology Officer, who reported to Defendant
              Perry.

Securities Class Action Complaint ¶ 50.

              The foregoing factual allegations confirm that during the Relevant Period, the

Individual Defendants knew of USAA’s substantial modifications to the co-branded car buying

                                               25
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 26 of 79 PageID #: 26



site and that those changes would have a material adverse impact on TrueCar’s unit sales and

revenue growth, once they were implemented. But while USAA’s decision to implement a

“significant website redesign” was well known by the Individual Defendants and others at TrueCar

as early as January 2017, the Individual Defendants did not inform the investing public that this

highly significant risk – for which the Company had previously provided specific warnings – had

actually materialized and was adversely impacting TrueCar’s business during the Relevant Period.

Instead, investors were presented with the exact opposite impression: that no such risk had

transpired, and that the Company’s affinity partnership with USAA was poised to generate record

and accelerating unit and revenue growth for TrueCar in 2017 in excess of 20%, even as

Defendants knew that such growth would not and could not occur. And notably, at the same time

Defendants inflated TrueCar’s stock price with their misrepresentations, Defendants Guthrie and

Pierantoni and other Company insiders sold substantial amounts of TrueCar stock, obtaining tens

of millions of dollars in proceeds from their illicit trading activities.

                The Individual Defendants Caused TrueCar to Make Materially False and
                Misleading Statements During the Relevant Period

                Throughout the Relevant Period, the Individual Defendants caused the Company to

make false and misleading statements, or otherwise failed to disclose material adverse facts about

the Company’s business, operations, and growth prospects, which were known at the time to the

Individual Defendants, and/or recklessly disregarded by them. The Individual Defendants were

responsible for concealing from investors the fact that USAA had decided to undertake a

significant redesign of the car buying site that it shared with TrueCar, as well as the materially

adverse impact that the redesign would have on the Company’s unit sales and revenues once it was

implemented in June 2017.




                                                   26
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 27 of 79 PageID #: 27



                On February 16, 2017, the Individual Defendants caused the Company to issue a

press release, filed on Form 8-K with the SEC, announcing the Company’s financial and operating

results for the fourth quarter and full year ended December 31, 2016 (the “Q4 2016 Press

Release”). The Q4 2016 Press Release reported that total revenue for the fourth quarter of 2015

was up 17% from the previous year to $74.1 million, and full year 2016 revenues were up 7% from

the previous year to $277.5 million. The Q4 2016 Press Release emphasized growth in the future,

stating in relevant part:

        “We have come a long way in the year since I joined TrueCar, and we are excited
        about re-accelerating our top-line growth while also improving our margins. At
        this point, I am very confident that we now clearly understand and have our hands
        placed securely on the practical levers that we believe will enable us to continue to
        drive double-digit rates of unit and revenue growth for some time,” said Chip
        Perry, TrueCar's President and Chief Executive Officer.

        “We are pleased with the financial results in the fourth quarter of 2016,” continued
        Mike Guthrie, TrueCar’s Chief Financial Officer. “We have set the stage for strong
        growth and margin expansion over the next few years.”

                Also, on February 16, 2017, the Individual Defendants authorized TrueCar to host

a conference call with investors and analysts to tout the Company’s Q4 2016 results. During the

call, Defendant Guthrie responded to a question from an analyst about the Company’s relationship

with USAA by conveying there was even more room for growth from the USAA partnership,

stating in relevant part:

        As we look at the USAA channel, we had great growth in the fourth-quarter. We
        had a record in the month of December. And as I said in the call, we’re 11 years
        into the partnership, and still think there is quite a bit that we can do together with
        our partners at USAA, to continue to make car buying better and better for their
        members. And so, even though that’s a very large channel, we still look at the
        penetration rates there, and we know that they’re reasonably low. So it’s on new
        car and used car, so there’s much more work to do there.

                On February 28, 2017, the Individual Defendants authorized certain members of

TrueCar’s senior management to attend and present at the JMP Securities Technology


                                                  27
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 28 of 79 PageID #: 28



Conference. During this conference, Defendant Perry further emphasized the importance of

TrueCar’s relationship with USAA, stating: “we also have a partner affinity business, with

USAA being our largest partner . . . That affinity channel in the last fiscal year really started

to grow pretty substantially . . . . And as we really look at where the unit growth comes from

next year, we absolutely expect all of our channels to grow and grow nicely, TrueCar branded,

USAA.”

               Investors and analysts reacted very favorably to these representations.           For

example, a Morgan Stanley report entitled: “TRUEly a Good Quarter” stated that “USAA grew

16% y/y, the fastest since 2015. We view these channels as key drivers to profitable growth as

they . . . play a outsized role in driving future earnings growth.” In addition, Craig-Hallum Capital

Group LLC issued a report entitled: “TRUE Continues To Exceed Expectations And We See A

Path To A Much Larger (And More Profitable) Company. Raising Price Target To $20,” raising

its target price for TrueCar from $14 to $20 per share, and commenting that: “New CEO Chip

Perry has overseen a number of changes that appear to have radically changed [TrueCar’s]

direction, including . . . refocusing on the highly profitable affinity channel.” RBC Capital Markets

also issued a report commenting that the Company’s overall unit growth of 19% was its “fastest

growth in five quarters,” and that its “unique visitor” growth, which measured TrueCar’s overall

web traffic, was expected to be driven by the Company’s “key relationship with USAA.”

               On March 1, 2017, the Individual Defendants caused the Company to file its Form

10-K with the SEC for the year ended December 31, 2016 (“2016 10-K”). The 2016 10-K was

signed by Defendants Perry, Guthrie, Pierantoni, Agrawal, Buce, Claus, Dietz, Krafcik, Lantz,

Nichols, and Yadigaroglu.      The 2016 10-K al so contained certifications pursuant to the

Sarbanes-Oxley Act of 2002 (“SOX”), which were signed by Defendants Perry and Guthrie,



                                                 28
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 29 of 79 PageID #: 29



stating that the information contained in the 2016 10-K fairly presented, in all material respects,

the financial condition and results of operations of the Company, and fully complied with the

requirements of Section 13(a) or 15(d) of the Exchange Act. Moreover, Defendants Perry and

Guthrie each signed a separate certification, in which they affirmed the following:

           1. I have reviewed this Annual Report on Form 10-K of TrueCar, Inc.;

           2. Based on my knowledge, this report does not contain any untrue statement
              of a material fact or omit to state a material fact necessary to make the
              statements made, in light of the circumstances under which such statements
              were made, not misleading with respect to the period covered by this report;

           3. Based on my knowledge, the financial statements, and other financial
              information included in this report, fairly present in all material respects the
              financial condition, results of operations and cash flows of the registrant as
              of, and for, the periods presented in this report;

           4. The registrant’s other certifying officer and I are responsible for
              establishing and maintaining disclosure controls and procedures (as defined
              in Exchange Act Rules 13a–15(e) and 15d–15(e)) and internal control over
              financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-
              15(f)) for the registrant and have:

                   a. Designed such disclosure controls and procedures, or caused such
                      disclosure controls and procedures to be designed under our
                      supervision, to ensure that material information relating to the
                      registrant, including its consolidated subsidiaries, is made known to
                      us by others within those entities, particularly during the period in
                      which this report is being prepared;

                   b. Designed such internal control over financial reporting, or caused
                      such internal control over financial reporting to be designed under
                      our supervision, to provide reasonable assurance regarding the
                      reliability of financial reporting and the preparation of financial
                      statements for external purposes in accordance with generally
                      accepted accounting principles;

                   c. Evaluated the effectiveness of the registrant’s disclosure controls
                      and procedures and presented in this report our conclusions about
                      the effectiveness of the disclosure controls and procedures, as of the
                      end of the period covered by this report based on such evaluation;
                      and




                                                 29
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 30 of 79 PageID #: 30



                  d. Disclosed in this report any change in the registrant’s internal
                     control over financial reporting that occurred during the registrant’s
                     most recent fiscal quarter (the registrant’s fourth fiscal quarter in the
                     case of an annual report) that has materially affected, or is
                     reasonably likely to materially affect, the registrant’s internal
                     control over financial reporting; and

          5. The registrant’s other certifying officer and I have disclosed, based on our
             most recent evaluation of internal control over financial reporting, to the
             registrant’s auditors and the audit committee of the registrant’s board of
             directors (or persons performing the equivalent functions):

                  a. All significant deficiencies and material weaknesses in the design or
                     operation of internal control over financial reporting which are
                     reasonably likely to adversely affect the registrant’s ability to
                     record, process, summarize and report financial information; and

                  b. Any fraud, whether or not material, that involves management or
                     other employees who have a significant role in the registrant’s
                     internal control over financial reporting.

              The 2016 10-K explained how “a significant reduction in the number of cars

purchased . . . by members of [TrueCar’s] affinity group marketing partners would reduce [the

Company’s] revenue and harm [TrueCar’s] operating results,” and stated the following:

       [S]everal aspects of our relationship with affinity groups might change in a
       manner that harms our business and financial performance, including: . . . affinity
       group marketing partners might de-emphasize the automobile buying programs
       within their offerings, resulting in a decrease in the number of transactions
       between their members and our TrueCar Certified Dealers . . . . If our relationships
       with affinity group marketing partners change our business, revenue, operating
       results and prospects may be harmed.

              Also, in describing how “[a]ny adverse change in our relationship with United

Services Automobile Association, or USAA, could harm our business,” the 2016 10-K stated:

       USAA has broad discretion in how the car-buying site we maintain for USAA is
       promoted and marketed on its own website. Changes in this promotion and
       marketing have in the past and may in the future adversely affect the volume of
       user traffic we receive from USAA. Changes in our relationship with USAA or
       its promotion and marketing of our platform could adversely affect our business
       and operating results in the future.



                                                30
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 31 of 79 PageID #: 31



                The 2016 10-K further represented that if USAA were to use its broad discretion to

change the car buying website in a way that “deemphasized” TrueCar’s car buying platform in

any way, TrueCar’s business and revenues would be significantly harmed:

         [C]hanges in how USAA promotes and markets the car-buying site we maintain
         for them can and has, from time to time in the past, affected the volume of purchases
         generated by USAA members. For example, in the past USAA adjusted the
         location and prominence of the links to our platform on its web pages, adversely
         affecting the volume of traffic to our platform. Should USAA or one or more of
         our other affinity group marketing partners decide to de-emphasize the marketing
         of our platform, or if their marketing efforts are otherwise unsuccessful, our
         revenue, business and financial results will be harmed.

                During the Relevant Period, while the Individual Defendants were concealing the

USAA’s significant redesign of the co-branded car buying site, TrueCar undertook a secondary

public offering, selling over a million shares of Company to investors at artificially inflated prices.

Specifically, on April 26, 2017, TrueCar completed the Secondary Offering of 10.35 million shares

of TrueCar common stock at an offering price of $16.50 per share, generating approximately

$170,775,000 million in total gross proceeds. In the Secondary Offering, USAA sold 3,132,343 of

its 12,175,333 beneficially-owned shares, reducing its beneficial ownership in the Company from

13.6% to 10.4%, for proceeds of approximately $51.7 million.

                In addition, entities affiliated with TrueCar Directors Dietz, Yadigaroglu, and

Agrawal sold substantial amounts of TrueCar stock in the Secondary Offering, collectively selling

approximately 5.6 million shares of Company stock and collecting more than $90 million in

proceeds, or over 50% of total proceeds from the Secondary Offering. Defendant Perry, Guthrie

and Pierantoni did not sell in the Secondary Offering, but that was because they were subject to a

90-day Lock-Up Period that prevented them from selling any shares until July 25, 2017, as detailed

below.




                                                  31
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 32 of 79 PageID #: 32



               The Registration Statement for the Secondary Offering was signed by Defendants

Perry, Guthrie, and Pierantoni. In the Company’s offering documents, the Individual Defendants

caused the Company to make the same misrepresentations made in the Company’s 2016 10-K, as

described above, regarding the Company’s relationship with USAA and changes to USAA’s

platform and marketing efforts. These statements continued to be false and misleading.

               Additionally, the offering documents for the Secondary Offering incorporated by

reference the Company’s 2016 Form 10-K and February 16, 2017 Form 8-K, which included the

Company’s fourth quarter and full year 2016 earnings press release. Accordingly, the false and

misleading statements included in the Company’s 2016 Form 10-K and fourth quarter and full year

2016 earnings press release were incorporated by reference therein. These statements continued

to be false and misleading.

               On May 9, 2017, the Individual Defendants caused the Company to issue a press

release, filed on Form 8-K with the SEC, announcing the Company’s financial and operating

results for the first quarter ended March 31, 2017 (the “Q1 2017 Press Release”). The Q1 2017

Press Release reported strong financial results, including first quarter total revenue up 22% from

the previous year to $75.8 million, and Defendant Guthrie stated: “After just completing our

successful public offering, we are pleased with the financial results in the first quarter of fiscal

2017 and the momentum we are building as we head into the seasonally strongest part of our

year.”

               During TrueCar’s first quarter earnings call held the same day, Defendant Guthrie

touted the Company’s “successful public offering,” and celebrated the Company’s accelerating

unit growth after its “return[] to double-digit growth rates on units and revenue in Q4 of last year.”

Guthrie further represented that TrueCar was “now generating 20% plus growth on the top-line,”



                                                 32
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 33 of 79 PageID #: 33



with overall revenue growing 22% and units growing a record 24% compared to the first quarter

the prior year. Guthrie further emphasized the Company’s positive future prospects and growth

by stating: “While we still have plenty of work to do, I'm pleased to say that we are starting 2017

with significant momentum.”

               The Individual Defendants also raised TrueCar’s unit and revenue guidance, while

continuing to highlight USAA as a “great grower” for the Company. Specifically, Defendant Perry

made the following representation:

       We would certainly be remiss if we didn’t call out the partner organization of
       TrueCar over the last few quarters. They had a great first quarter. The unit numbers
       coming out of our partner channel both USAA, which had really healthy growth of
       16% in the first quarter, we did 16% in the fourth quarter on a year-over-year basis
       at USAA, in a year where the growth rate was only 8%. So that’s been a great
       grower for us.

               Investors and analysts continued to react positively to these statements. For

example, an analyst from Stephens Inc., issued a research brief raising TrueCar’s price target from

$17 per share to $22 per share, stating: “TRUE posted solid 1Q17 results that were in-line with the

update they gave around a recent follow-on offering and upped guidance for 2017. All three

channels (TrueCar, USAA, and other affinity partners) and essentially all of TRUE’s operating

metrics were solid in the period, and we believe strong results in the seasonally strong 2Q/3Q

periods and credible plans to expand TRUE’s business model will continue to move the stock

higher.” Moreover, an analyst from RBC Capital Markets reported that “[r]esults were strong and

TRUE raised its FY17 guide more than the Q1 beat,” stating “importantly units continued to

accelerate” at a “record Q1 level” in excess of 20%. An analyst from Craig Hallum also issued a

report raising the target price for TrueCar from $20 per share to $23 per share and stated that Q1

marked a “return to 20+% y/y revenue growth.”




                                                33
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 34 of 79 PageID #: 34



               On May 10, 2017, the Individual Defendants caused the Company to file its Form

10-Q with the SEC for the first quarter ended March 31, 2017 (the “Q1 2017 10-Q”). The Q1

2017 10-Q was signed by Defendants Perry, Guthrie, and Pierantoni, and contained certifications,

signed by Perry and Guthrie, that were similar to the certifications described in ¶ 73, attesting to

the accuracy and completeness of the financial report. The Q1 2017 10-Q contained essentially

the same misrepresentations made in the Company’s 2016 Form 10-K, as described above in ¶¶ 74-

76, regarding the Company’s relationship with USAA and changes to USAA’s platform and

marketing efforts. These statements continued to be materially false and misleading.

               Just as USAA had decided in early 2017, TrueCar moved forward with the

implementation of USAA’s redesign of the co-branded car buying website. Pursuant to USAA’s

redesign, USAA members were then required to go through a number of additional steps before

being able to access the TrueCar platform, including answering a series of questions requesting

sensitive personal and financial information about their credit and monthly budgets.

               As detailed in the Securities Class Action Complaint, a number of former TrueCar

employees confirmed that the Company’s business operations and financial performance were

adversely impacted by USAA’s redesign of the co-branded car buying, right after the changes were

implemented.    Specifically, the Securities Class Action Complaint includes the following

information provided by Confidential Witnesses concerning the redesign’s impact on TrueCar’s

business:

       a.      CW 4, a former TrueCar Consumer Support specialist from December 2015
               through mid-November 2017, stated that, by June 2017, she witnessed a
               spike in USAA complaints specifically relating to the additional questions
               pertaining to members’ personal budgets. These complaints were
               documented internally and routed to the Company’s Escalation Department
               at TrueCar’s headquarters in Santa Monica via the online “Call Flow
               Sheets.”

Securities Class Action Complaint ¶ 64.


                                                34
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 35 of 79 PageID #: 35



       b.     CW 6, a former TrueCar Software Engineer from November 2015 through
              March 2018, stated that in early summer 2017, his superior—Marco Santini,
              the Director of Development at TrueCar—told CW 6’s team, which was
              responsible for development of TrueCar’s mobile apps, that “pipeline
              numbers (for the USAA account) are down.” Following this meeting, and
              leading up to the November 6, 2017 earnings call, CW 6 and other team
              members received periodic updates from Santini about the USAA account’s
              continued poor performance, which were provided both verbally and
              through the Company’s internal communications system (Slack).

Securities Class Action Complaint ¶ 66.

       c.     CW 7, a former Support Analyst for TrueCar from January 2016 through
              February 2018, also stated that, within a few weeks of the rollout of the
              USAA website changes, she witnessed “significantly less traffic” through
              TrueCar’s website due to USAA members opting not to purchase vehicles
              through USAA/TrueCar.

Securities Class Action Complaint ¶ 67.

       d.     Finally, CW 8, a former Consumer Support Specialist for TrueCar in the
              Company’s Austin, Texas offices from October 2016 through December
              2017, stated that, following implementation of USAA’s changes to the car
              buying website—which she stated occurred in “early 2017”—she witnessed
              a sudden increase in complaints coupled with a reduction in USAA user
              traffic. Significantly, CW 8 further stated that she attended a “fireside”
              Company-wide meeting in August 2017, which Defendant Perry attended,
              discussing the downward trend in user traffic to the USAA car buying
              website.

Securities Class Action Complaint ¶ 68.

              Moreover, as detailed in the Securities Class Action Complaint, TrueCar’s

management and employees had “real time” or contemporaneous access to declines in web traffics

and sales from USAA. Indeed, Confidential Witnesses referenced in the Securities Class Action

Complaint provided the following information:

       Specifically, CW 9, a former Director of Trade Operations from February 2017
       through March 2018 at TrueCar’s office in Austin, Texas, stated that TrueCar
       leadership—including CW 9—had real time access to monitor website traffic, leads
       and sales on affinity partner sites, including the USAA account, via the internal
       database known as “Dashboard.” CW 4 also stated that TrueCar staffers had real
       time access to this information through “Dashboard.” CW 3, a Technical Product
       Manager for TrueCar from November 2015 through June 2017, similarly stated that

                                                35
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 36 of 79 PageID #: 36



       “Dashboard” allowed TrueCar staffers to monitor in real time the amount of
       “clicks” and purchases made through the TrueCar car buying website as well as
       affinity partner sites. Additionally, CW 5 stated that “Turbo System” was another
       internal database utilized internally at TrueCar that likewise provided “real time”
       verifications of vehicle purchases by USAA members from TrueCar Certified
       Dealers.

       Securities Class Action Complaint, ¶ 69.

               Furthermore, Defendant Guthrie himself had acknowledged during the May 25,

2017 investor call that TrueCar Certified Dealers gave the Company direct access to their “dealer

management software,” which showed all car sales at the dealership in real time, including for the

Company’s affinity partner sites: “What that allows us to do is see every transaction that flows

through the dealership. We know every transaction that comes through either our branded business

or through our affinity business.”

               By mid-July 2017 – at which point, unbeknownst to investors, the fallout from the

USAA website redesign was well underway – TrueCar’s stock peaked at its Class Period high of

$21.75 per share, or 64% higher than its price at the beginning of the Relevant Period (when the

stock was at $13.24 per share).

               Soon thereafter, on July 25, 2017, the 90-day Lock-Up Period which Defendants

Guthrie and Pierantoni were subject to as part of the April 26, 2017 Secondary Offering expired.

Notably, the day after its expiration, Defendants Guthrie and Pierantoni began to sell off much of

their personally-held shares of TrueCar stock—which the stock was trading at a record high

(between $19-$21 per share). Other members of TrueCar’s senior management, including Chief

Marketing Officer Neeraj Gunsagar and General Counsel Jeffrey Swart, also sold their TrueCar

shares during this period as well. Collectively, within the week after the Lock-Up Period expired,

these Company officers sold nearly 1 million TrueCar shares and collected approximately

$19 million in gross proceeds.


                                               36
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 37 of 79 PageID #: 37



               Most glaringly, Defendant Guthrie, the Company’s CFO who was in charge of

monitoring TrueCar’s unit sales and revenues, was the largest insider seller.        Guthrie sold

approximately 737,916 of his TrueCar shares—over half of his total holdings (54%)— within days

of the Lock-Up Period expiring, realizing nearly $14 million in gross proceeds on his own.

               While these Company insiders were illicitly profiting from their sell-off of TrueCar

shares, the Individual Defendants continued to conceal the impact of USAA’s redesign of the co-

branded car buying website. On August 8, 2017, the Individual Defendants caused the Company

to issue a press release, filed on Form 8-K with the SEC, announcing the Company’s financial and

operating results for the second quarter ended June 30, 2017 (the “Q2 2017 Press Release”). The

Q2 2017 Press Release reported strong financial results, including second quarter total revenue up

23% from the previous year to $81.8 million, and Defendant Perry stated: “The momentum that

we have been building over the past few quarters at TrueCar is continuing quite nicely. We’re

growing well; we’re delivering value to consumers, dealers and manufacturers; we’re

expanding our business; and we’re producing operating leverage all while making key

investments for the long term.”

               These statements were false and misleading when made, since the Individual

Defendants were aware that USAA had already significantly redesigned the co-branded website,

and website traffic and resulting sales were already affected.

               The Q2 2017 Press Release also updated the Company’s guidance for the third

quarter and full year 2017, stating:

       TrueCar’s guidance for the third quarter ending September 30, 2017 is as follows:

           •   Units are expected to be in the range of 265,000 to 270,000.

           •   Revenues are expected to be in the range of $85.0 million to $87.0 million.



                                                37
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 38 of 79 PageID #: 38



           •   Adjusted EBITDA is expected to be in the range of $7.0 million to $8.0
               million.

       Guidance for the full year ending December 31, 2017 is as follows:

           •   Units are expected to be in the range of 975,000 to 985,000.

           •   Revenues are expected to be in the range of $325.0 million to $329.0
               million.

           •   Adjusted EBITDA is expected to be in the range of $26.0 million to $28.0
               million.

               That same day, on August 8, 2017, the Individual Defendants caused TrueCar to

host a conference call with investors and analysts to discuss the Company’s financial results and

guidance. During the call, Defendant Guthrie reassured investors about the Company’s continued

growth for 2017, stating:

       It’s been a great first half of 2017, and we’re excited about continuing to expand
       and grow our business in the second half. . . . [O]ur dealer network is able to
       close on a record number of end market prospects generated by our TrueCar
       branded channel, USAA and other high-growth partners such as Chase and Sam’s
       Club.

               Also, on the Q2 2017 earnings call, Defendant Guthrie discussed the increased

guidance for third quarter 2017, stating: “And finally, we are already seeing signs of high unit

growth rates as our July results come in. As a result, we expect Q3 units to be in the range

of 265,000 to 270,000 or 20% to 22% year-over-year growth.”

               Responding to a question from an analyst, Guthrie further represented that there

was a “continued strong growth in units,” as follows:

       Of all the metrics, I'd say I don't think we could be much happier about the unit
       numbers than we are. And we just have really produced really fantastic unit growth.
       We're seeing, as the third quarter starts, continued strong growth in units that’s
       embedded in the guidance that we gave you on units and it's embedded in the
       guidance that we gave on units for the year as a whole in addition to Q3.




                                               38
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 39 of 79 PageID #: 39



               The next day, on August 9, 2017, the Individual Defendants caused the Company

to file its Form 10-Q with the SEC for the second quarter ended June 30, 2017 (the “Q2 2017 10-

Q”). The Q2 2017 10-Q was signed by Defendants Perry, Guthrie, and Pierantoni, and contained

signed certifications pursuant to SOX by Defendants Perry and Guthrie, stating that the

information contained in the Q1 2017 10-Q fairly presented, in all material respects, the financial

condition and results of operations of the Company. Although USAA had already implemented

what the Company called a “significant website redesign”—the Q2 2017 10-Q continued to

deceptively warn of the “risk” that if USAA were to change the co-branded car buying site at some

point “in the future,” the Company’s business would be significantly harmed. That “risk” had in

fact already materialized.

               The Individual Defendants continued to make materially false and misleading

statements during the third quarter of 2017. On September 7, 2017, Defendants Guthrie and

Perry presented at the Citi Global Technology Conference.         Defendants Guthrie and Perry

emphasized the importance of unit growth and how it was a vital metric that was closely

followed. In addition, Defendant Perry represented that TrueCar’s unit growth would continue,

stating: “unit growth is really the most important metric in our business because – and

you’re seeing that grow in the mid-20% range now. We’ll continue to grow nicely because

of conversion and closed rate improvements.” Moreover, in discussing how Defendants “do a

fairly good job forecasting units” and are “more focused on the units side of our business,

especially in the last 1.5 years to 2 years,” Defendants Perry and Guthrie both assured investors

that “units are growing nicely.”

               The Individual Defendants caused the Company to falsely tout the robustness of

TrueCar’s growth prospects to analysts and investors. However, the Individual Defendants were



                                                39
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 40 of 79 PageID #: 40



aware that USAA would be redesigning the co-branded website, and that these changes would

have a severe adverse effect on consumer website traffic and unit sales. USAA was the Company’s

most important partner, accounting for 32% of all units in 2016, and the Defendants had “real

time” access to the decline in USAA website traffic and unit data.

               The market responded positively based on the foregoing false and misleading

statements issued by the Individual Defendants regarding the Company’s business, operations, and

prospects, and the Company’s stock traded at artificially-inflated prices throughout the Relevant

Period, with the common stock reaching a high of $21.75 per share on July 17, 2017.

V.     REASONS THE INDIVIDUAL DEFENDANTS’ STATEMENTS WERE
       IMPROPER

               The true facts, which were known or recklessly disregarded by the Individual

Defendants during the Relevant Period, but concealed from the investing public, were as follows:

               a.     USAA, the Company’s largest and most important affinity partner, had

       decided to make significant changes to the co-branded car buying site that it shared with

       TrueCar in early 2017, and that those changes would be formally implemented in

       June 2017;

               b.     USAA’s significant redesign of the co-branded car buying site would have

       a material adverse effect on the volume of unit sales generated by USAA;

               c.     As a result, TrueCar’s growth and revenues would be adversely affected;

       and

               d.     Based on the foregoing, the Individual Defendants lacked a reasonable basis

       for their positive statements about the Company’s financial performance and outlook

       during the Relevant Period.




                                               40
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 41 of 79 PageID #: 41



                As a result of the Individual Defendants’ false and misleading statements and

omissions, TrueCar shares traded at artificially-inflated prices during the Relevant Period. Once

the true facts regarding the Company’s financial prospects and future business prospects began to

emerge, the Company’s stock price fell dramatically.

VI.     THE TRUTH EMERGES

                When TrueCar released its third quarter results on in early November 2017, the

Individual Defendants were forced to reveal that USAA’s significant changes to the car buying

website had profoundly and negatively impacted TrueCar’s business, units, and revenues.

Specifically, on November 6, 2017, the Company disclosed that sales of USAA units had declined

by 5%, and that after 18 consecutive quarters of growth exceeding 30% in used car sales, unit sales

in third quarter 2017 grew only 16%. The Company also lowered its 2017 annual guidance, after

raising it just three months earlier.

                On the same day, the Company held a conference call to discuss its financial results.

On the call, Defendant Perry attempted to downplay the disappointing results, but also admitted

that the website redesign by USAA had affected the Company’s revenues, stating in relevant part:

        While I’m generally pleased with our execution in the third quarter, we did have
        our challenges. Recently, USAA launched a significant website redesign. . . . [T]he
        new USAA Car Buying experience has introduced several new steps in the process
        and new content related to total cost of [car] ownership before the member is
        linked to the Car Buying Service powered by TrueCar. . . . For Q3 . . . we saw a
        decline in traffic, prospects and units [for] USAA.

                During the call, Defendant Guthrie confirmed that USAA’s website changes

affected consumer traffic and, therefore, sales:

        If you just look at the numbers and it’s really clear. I think we really had [] a
        traffic issue as Chip [Perry] was saying. Whether very well financially qualified
        or not, all of the [USAA] members went through an experience that made it much
        more difficult to get through the car buying service. And so if you look at
        traffic versus prospects versus units, a very, very large decline in traffic, much
        smaller in terms of the declines in prospects and only 5% down on units.

                                                   41
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 42 of 79 PageID #: 42



               Importantly, Defendant Perry also acknowledged that the Individual Defendants

were aware that USAA would be making these material changes to the website experience, stating:

       So the changes in the [USAA] user experience involved inserting some steps,
       questions and also content related to vehicle affordability and cost of ownership.
       So we saw these coming. It wasn’t like we were blind to them.

               During the call, Defendant Perry also claimed that TrueCar and USAA did not

realize the “downward effect on our numbers” until after the website changes were launched, but

earlier statements by the Company confirm that the Defendants either knew or were reckless in

disregarding the effect that this website redesign would have. The Company’s 2016 10-K

disclosure and other quarterly reports filed with the SEC had explicitly acknowledged that if

USAA were to change the website “our revenue, business and financial results will be harmed.”

               Also, when asked by an analyst “when exactly within the quarter did the USAA

shortfall hit the numbers,” Defendant Guthrie admitted that “[w]e really started to see [the

shortfall] in August”—the same month Guthrie had told investors during the August 8, 2017 2Q

earnings call that “[w]e’re seeing, as the third quarter starts, continued strong growth in units.”

Guthrie further admitted that TrueCar and USAA, as part of their affinity relationship, worked

closely together in determining what would occur with regard to the co-branded website, making

clear that TrueCar could not have been ignorant to the website changes. Specifically, Guthrie

stated: “We don’t have any dealings without [USAA’s] consent,” and “[w]e work with them on a

daily basis and we’re well-connected.”

               Based on these bombshell revelations, TrueCar’s investors began selling the

Company’s stock, and the stock price sharply declined by over 35%, or $5.76 per share, to close

at $10.58 per share on November 7, 2017, erasing millions of dollars in market capitalization.

               Analysts were critical of TrueCar’s belated disclosure related to the negative effects

of USAA’s changes to the TrueCar co-branded website and questioned the Company’s long-term
                                                42
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 43 of 79 PageID #: 43



growth plans. For example, a report from Morgan Stanley observed that the website changes had

led to decreases in unique visitors, prospects, and units sold, and further noted that unique visitor

growth was only 1%, “the slowest quarterly growth since 2013 (as far back as we have).”

                  Statements by the Individual Defendants have continued to confirm that the website

redesign by USAA had a significant impact on the Company’s revenues. At the RBC Capital

Markets Technology conference on November 8, 2017, Defendant Perry made additional

comments about the “friction” that the changes caused between consumers and the Company,

stating:

           A big chunk of the audience that makes [TrueCar] number one is a flow of car
           buyers that come from USAA . . . and what they did in the third quarter was put in
           place a new experience layer on their side related to advising members about what
           kind of car they should buy and including a lot of [information on] car
           affordability. So it put some friction that didn’t used to exist between us and
           them.

                  On February 1, 2018, the Individual Defendants caused the Company to file a report

on Form 8-K with the SEC, announcing that Defendant Guthrie had resigned on January 28, 2018

“for personal reasons.” Guthrie agreed to provide consulting services to the Company for an

additional four months, during which time he would continue to receive equity awards. Defendant

Pierantoni assumed the role of the Company’s Interim CFO. On April 4, 2018, the Individual

Defendants caused TrueCar to file a proxy statement with the SEC, pursuant to Section 14(a) of

the Exchange Act (the “2018 Proxy”). The 2018 Proxy omitted material information concerning

the Company’s true financial performance, and did not disclose the Company’s inadequate internal

controls that led to the Board approving compensation awards based on inflated levels of

performance.

                  Throughout 2018, the Individual Defendants caused the Company to issue

disappointing quarterly financial results. The sharp decline in unit growth continued, and although


                                                  43
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 44 of 79 PageID #: 44



the Individual Defendants continued to reassure investors that they would soon return to double-

digit revenue growth, the Company has not been able to recover.

                 On October 29, 2018, the Company filed a report on Form 8-K with the SEC,

announcing that Defendant Dietz had resigned from the Board and the Compensation Committee

on October 25, 2018. No reason was given for Defendant Deitz’s unexpected sudden departure,

other than a statement that his “resignation was not due to any disagreement with the Company.”

In the same statement, the Company also announced that Philip McKoy had been elected to the

Board on October 25, 2018.

                 On February 14, 2019, the Company reported further disappointing results for the

fourth quarter and full year 2018. The company reported net income for the quarter of $2.7 million,

or 3 cents a share, missing analyst estimates of 5 cents a share. Monthly unique visitors to the

Company’s websites dropped 10% to only 6.5 million, compared with 7.3 million from the

previous year.

                 On the news, TrueCar’s stock sank another 22.8% in trading, dropping to only

$7.91 per share on February 15, 2019. By March 19, 2019, TrueCar’s stock closed at a low of

$6.76.

VII.     INSIDER SELLING

                 Not all TrueCar stockholders were harmed by the Individual Defendants’ actions.

Indeed, some of the Individual Defendants made use of their insider knowledge of the false and

misleading statements about the Company’s business operations, and handsomely profited from

their self-serving insider selling activities.

                 During the Relevant Period, while in possession of material, adverse, non-public

information, Individual Defendants Buce, Guthrie, Pierantoni, and Krafcik—all fully aware of the

unlawful circumstances driving the Company’s stock to highly-inflated levels—engaged in selling
                                                 44
    Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 45 of 79 PageID #: 45



of their personal stock, collectively unloading a staggering total of at least 853,407 shares of

TrueCar common stock for proceeds exceeding $16 million.

               Notably, after the Secondary Offering, USAA and Company insiders, including

entities affiliated with Defendants Agrawal, Dietz, and Yadigaroglu, sold approximately

9.8 million shares, realizing over 80% of the proceeds of the offering.

               These insider sales were executed under highly suspicious circumstances and while

the Insider Selling Defendants possessed material, adverse, non-public Company information.

               On July 17, 2017, TrueCar’s stock price reached its relevant period high of

$21.75 per share, which was approximately 64% higher than the stock price in February 2017.

Just over one week later, on July 25, 2017, the 90-day lock-up period for the Secondary Offering

(the “Lock-Up Period”) expired, which allowed Company insiders to begin selling their shares.

               On July 26, 2017, the day after the Lock-Up Period expired, TrueCar stock was

still trading near its peak value at between $19-21 per share. Several TrueCar insiders, including

Defendants Guthrie and Pierantoni, began selling substantial amounts of their TrueCar shares,

and heavy selling continued through October 2017, shortly before the truth about the USAA

website changes was revealed in early November 2017. In addition to Defendants Guthrie and

Pierantoni, the selling insiders included Chief Marketing Officer Neeraj Gunsagar, General

Counsel Jeffrey Swart, 3 and Brian Skutta, the Company’s Executive Vice President of Dealer

Sales at TrueCar – i.e., the department directly in charge of monitoring TrueCar’s unit sales.




3
  Swart, as TrueCar’s General Counsel, also served as Co-Chair of the Disclosure Committee,
along with Pierantoni.
                                                45
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 46 of 79 PageID #: 46



               The volume of sales is significant.        Each of these insiders sold substantial

percentages of their TrueCar holdings, and Defendants Guthrie and Pierantoni each sold more than

50% of their total holdings, as shown in the chart below:

        Insider            Total Shares Sold             Total Gross              Percentage of
                                                          Proceeds                Holdings Sold
 Guthrie                          737,961                   $13,961,608               54%
 Pierantoni                        62,522                    $1,214,940               50%
 Gunsagar                         171,580                    $3,270,673               38%
 Swart                             34,863                      $690,861               26%
 Skutta                           117,410                    $1,997,228               50%


               The insider sales by Guthrie, Pierantoni, Gunsagar and Swart were made

pursuant to 10b5-1 trading plans, i.e., plans designed to inoculate insiders from allegations of

insider sales by pre-determining the dates for stock sales. However, these officers simultaneously

adopted their 10b5-1 trading plans during the Relevant Period on May 12, 2017 and May 18,

2017, which was months after they knew, or disregarded with deliberate recklessness, that USAA

had informed TrueCar about the significant website redesign. Moreover, these 10b5-1 trading

plans permitted the officers to sell unusually large amounts of TrueCar stock as soon as the

90-day Lock-Up Period expired on July 25, 2017. Although Skutta was also subject to the

90-day Lock-Up Period, he did not sell his TrueCar shares pursuant to a 10b5-1 trading plan.

               Furthermore, these trading patterns were historically anomalous. All of these

insiders’ sales contrasted starkly with their sales prior to the Relevant Period. For example, neither

Defendant Guthrie nor Swart sold any TrueCar stock in the twelve months before February

2017. Although Defendant Pierantoni, Gunsagar, and Skutta did sell some of their TrueCar

stock in the year prior to February 2017, these sales were on a much smaller scale than their

sales listed above.    For example, Pierantoni sold only 3,769 TrueCar shares in November


                                                 46
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 47 of 79 PageID #: 47



2016, for gross proceeds of $45,095, versus the staggering $1.2 million in proceeds that

Pierantoni obtained from sales of 62,492 TrueCar shares after the Secondary Offering.

               Significantly, Defendant Guthrie sold over half of his holdings almost immediately

after the Lock-Up Period expired, at prices near TrueCar’s highest stock prices during the Relevant

Period and reaped approximately $14 million in gross proceeds from his insider sales alone.

Defendant Guthrie, as the Company’s CFO, had directly made many false statements during the

Relevant Period, such as stating that the Company’s accelerating unit growth driven by the USAA

affinity partnership caused him to raise the Company’s unit and revenue guidance twice between

February 16 and November 6, 2017, despite his insider knowledge that USAA’s website changes

would soon go into effect and negatively impact TrueCar’s sales and revenues.

               In addition to the sales of personal shares as described above, USAA and entities

affiliated with Defendants Agrawal, Dietz, and Yadigaroglu profited from large stock sales in the

Secondary Offering. In the Secondary Offering, TrueCar sold 1.15 million shares of common

stock, for approximately $18,975,000 in gross proceeds, and the selling stockholders sold

9.2 million shares of common stock for a total of approximately $151,800,000 in gross proceeds.

               USAA and its affiliate USAA Property Holdings, Inc. together sold over 3.1 million

shares in the Secondary Offering, or approximately 26% of its TrueCar shares, realizing

approximately $51.7 million in proceeds, or 34% of the total proceeds of the Secondary Offering.

               At all relevant times, Defendant Agrawal was a managing director of Vulcan

Capital Growth Equity, LLC (“Vulcan”). In the Secondary Offering, Vulcan sold more than

1.3 million shares of TrueCar stock for proceeds of $21,535,173.

               According to the Form 4 filed with the SEC on May 4, 2017 by Defendant

Yadigaroglu, 509,459 shares of TrueCar stock were sold in the Secondary Offering for proceeds



                                                47
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 48 of 79 PageID #: 48



of $8,406,074, by entities in which Yadigaroglu shares voting and investment control, including

Capricorn Investment Group LLC (“Capricorn Group”), The Skoll Foundation, The Skoll Fund,

Capricorn S.A. SICAV-SIF-Global Non-Marketable Strategies Sub-Fund, Capricorn AIP-Private

Investment Fund I, LP, HIT Splitter, LP, and Carthage, LP. (collectively, the “Capricorn Group

Entities”). Defendant Yadigaroglu has been Managing Principal at Capricorn Group since 2004.

               According to the Form 4 filed with the SEC on May 4, 2017 by Defendant Dietz,

1.321 shares of TrueCar stock were sold in the Secondary Offering, for proceeds of $21,791,418,

by entities connected with Defendant Dietz, including Upfront II, L.P., Upfront GP II, L.P.,

Upfront II Investors, L.P. and Upfront II Partners, L.P. Dietz is a founding partner of the

venture capital firm which was formed in 1996 under the name GRP Partners or Global Retail

Partners, and renamed Upfront Ventures (“Upfront”) in 2013. Dietz ceased being a partner of

Upfront in July 2016.

               Insider stock sales in August 2017 are also very suspicious, in that the Insider

Selling Defendants seemed to be unloading large percentages of their stock holdings shortly before

the truth was revealed about TrueCar’s disappointing growth and revenues, as shown in the chart

below:




                                               48
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 49 of 79 PageID #: 49



   Date                    Insider                    Shares     Proceeds        Percentage of
                                                                                 Holdings Sold
  8/15/17    Krafcik                                  10,000       $165,500                 14%
  8/18/17    Buce                                     32,999       $545,999                 18%
  8/23/17    Yadigaroglu (Capricorn AIP)              63,232     $1,036,790                 42%
             Yadigaroglu (HSLP)                       9,934        $162,884                 42%
  8/24/17    Yadigaroglu (Capricorn AIP)              42,865       $708,327                 49%
             Yadigaroglu (HSLP)                       6,735     $111,326.98                 49%
  8/25/17    Yadigaroglu (CapricornAIP)               35,581       $581,596                 79%
             Yadigaroglu (HSLP)                       5,590         $91,372                 79%
  8/28/17    Yadigaroglu (Capricorn AIP)              9,678        $159,625                100%
             Yadigaroglu (HSLP)                       1,520         $25,070                100%
  8/31/17    Krafcik                                  10,000       $165,500                 16%

               The Insider Selling Defendants either knew, consciously disregarded, were reckless

and grossly negligent in not knowing, or should have known material, adverse, non-public

information about the business of TrueCar (including, inter alia, that USAA’s website changes

would reduce TrueCar’s unit sales and revenues), and caused the price of its stock to trade at

artificially-inflated prices, while at the same time the Insider Selling Defendants were disposing

of tens of millions of dollars’ worth of Company stock, in violation of the law and the Company’s

own insider trading policies.

               Thus, the Insider Selling Defendants had a duty not to sell shares while in

possession of material, adverse, non-public information concerning TrueCar’s business, finances,

and prospects. In breach of these duties, the Insider Selling Defendants sold shares at artificially-

inflated prices in order to reap personal profits.

VIII. DUTIES OF THE INDIVIDUAL DEFENDANTS

               Plaintiff brings this action derivatively, in the right and for the benefit of TrueCar,

to redress the breaches of fiduciary duty and other violations of law by Defendants.




                                                     49
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 50 of 79 PageID #: 50



Fiduciary Duties

                By reason of their positions as officers, directors, and/or fiduciaries of TrueCar, and

because of their ability to control the business and corporate affairs of TrueCar, the Individual

Defendants owed and owe the Company and its stockholders fiduciary obligations of trust, loyalty,

good faith, and due care, and were, and are, required to use their utmost ability to control and

manage TrueCar in a fair, just, honest, and equitable manner. The Individual Defendants were and

are required to act in furtherance of the best interests of TrueCar and its stockholders so as to

benefit all stockholders equally, and not in furtherance of their personal interest or benefit.

                Each director and officer of the Company owes to TrueCar and its stockholders the

fiduciary duty to exercise good faith and diligence in the administration of the affairs of the

Company and in the use and preservation of its property and assets, and the highest obligations of

fair dealing.

                The Individual Defendants, because of their positions of control and authority as

directors and/or officers of TrueCar, were able to, and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein. Because of their advisory, executive,

managerial, and directorial positions with TrueCar, each of the Individual Defendants had

knowledge of material, non-public information regarding the Company. In addition, as officers

and/or directors of a publicly-held company, the Individual Defendants had a duty to promptly

disseminate accurate and truthful information with regard to the Company’s financial and business

prospects so that the market price of the Company’s stock would be based on truthful and accurate

information.

                To discharge their duties, the officers and directors of TrueCar were required to

exercise reasonable and prudent supervision over the management, policies, practices, and controls



                                                  50
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 51 of 79 PageID #: 51



of the Company. By virtue of such duties, the officers and directors of TrueCar were required to,

among other things:

               a.     exercise good faith to ensure that the affairs of the Company were

       conducted in an efficient, business-like manner so as to make it possible to provide the

       highest quality performance of their business;

               b.     exercise good faith to ensure that the Company was operated in a diligent,

       honest, and prudent manner, and complied with all applicable federal and state laws, rules,

       regulations, and requirements, and all contractual obligations, including acting only within

       the scope of its legal authority; and

               c.     when put on notice of problems with the Company’s business practices and

       operations, exercise good faith in taking appropriate action to correct the misconduct and

       prevent its recurrence.

Audit Committee Duties

               In addition to these duties, the members of the Audit Committee (Defendants Buce,

Claus, and Lantz) owed specific duties to TrueCar under the Audit Committee’s Charter, including

duties to review and approve quarterly and annual financial statements and earnings press releases,

and to ensure that the Company had appropriate and effective internal controls over financial

reporting.

               Specifically, according to the Company’s Audit Committee Charter, the Audit

Committee has primary responsibilities to oversee:

               a.     The Company’s accounting and financial reporting processes and internal

       control over financial reporting, as well as the audit and integrity of the Company’s

       financial statements;



                                                51
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 52 of 79 PageID #: 52



               b.     The qualifications, independence and performance of the Company’s

       independent registered public accounting firm (the “independent auditor”);

               c.     The performance of the Company’s internal audit function;

               d.     The Company’s compliance with applicable law (including U.S. federal

       securities laws and other legal and regulatory requirements);

               e.     Risk assessment and risk management; and

               f.     The preparation of the report of the Audit Committee required by the rules

       of the SEC.

               Upon information and belief, the Company maintained an Audit Committee

Charter during the Relevant Period that imposed the same, or substantially and materially the same

or similar, duties on the members of the Audit Committee as those set forth above.

Duties Pursuant to the Company’s Code of Business Conduct

               The Individual Defendants, as officers and/or directors of TrueCar, were further

bound by the Company’s Code of Business Conduct (the “Code”), which includes specific rules

“designed to deter wrongdoing and to promote” the following conduct and practices:

               •      honest and ethical conduct, including the ethical handling of actual or

               apparent conflicts of interest between personal and professional relationships;

               •      full, fair, accurate, timely, and understandable disclosure in reports and

               documents we file with or submit to the U.S. Securities and Exchange Commission,

               or SEC, and in our other public communications;

               •      compliance with applicable laws, rules, and regulations;

               •      the prompt internal reporting of violations of this Code; and

               •      accountability for adherence to this Code.



                                                52
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 53 of 79 PageID #: 53



               The Individual Defendants were required execute a written acknowledgement

confirming that they received, reviewed, understood, and complied with the standards, policies

and procedures mandated by the Code.

               Under the Code, “all directors, officers and employees of TrueCar and its

subsidiaries” were expected to follow and adhere to “General Standards of Conduct,” including

the following relevant rules:

       Overview

       Honest and ethical conduct is critical to our business. All directors, officers,
       employees, agents and contractors have a duty to comply with applicable law and
       to act in an honest and ethical manner.

       Compliance with law

       You are responsible for complying with all laws, rules, regulations and regulatory
       orders applicable to the conduct of our business. If you are located or engaging in
       business outside of the United States, you must comply with laws, rules, regulations
       and regulatory orders of the United States, including the Foreign Corrupt Practices
       Act and U.S. export rules and regulations, in addition to the applicable laws of other
       jurisdictions. If compliance with this Code ever conflicts with applicable law, you
       must comply with the law.

       You should undertake to acquire knowledge of the legal requirements relating to
       your duties sufficient to enable you to recognize potential dangers and to know
       when to seek advice from managers or other appropriate personnel. In some
       instances, this may include knowing and understanding legal requirements related
       to antitrust, privacy and data breach, government contracting, export controls
       and/or immigration compliance.

       Violations of laws, rules, regulations and orders may subject you to individual
       criminal or civil liability, in addition to discipline by TrueCar. Violations may also
       subject TrueCar to civil or criminal liability or the loss of business.

               The Code also contained specific provisions concerning the disclosure, reporting,

and dissemination of public information, to wit:




                                                53
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 54 of 79 PageID #: 54



       Public communications and filings

       TrueCar files reports and other documents with regulatory authorities, including the
       SEC and Nasdaq. In addition, from time to time TrueCar makes other public
       communications, such as issuing press releases.

       Depending upon your position with TrueCar, you may be called upon to provide
       information to help assure that TrueCar’s public reports and communications are
       complete, fair, accurate and understandable. You are expected to use all reasonable
       efforts to provide complete, accurate, objective, relevant, timely and
       understandable answers to inquiries related to TrueCar’s public disclosures.

       Individuals involved in the preparation of public reports and communications must
       comply with our disclosure controls and procedures, which are designed to ensure
       full, fair, accurate, timely and understandable disclosure in our public reports and
       communications.

       If you believe that any disclosure is materially misleading or if you become aware
       of any material information that you believe should be disclosed to the public, it is
       your responsibility to bring this information to the attention of the Legal or Human
       Resources Department. If you believe that questionable accounting or auditing
       conduct or practices have occurred or are occurring, you should notify the Audit
       Committee of the Board of Directors.

              The Code also imposed specific requirements and obligations relating to “Financial

Reporting,” as follows:

       Overview

       As a public company, we are required to follow strict accounting principles and
       standards, to report financial information accurately and completely in accordance
       with these principles and standards, and to have appropriate internal controls and
       procedures to ensure that our accounting and financial reporting complies with law.
       The integrity of our financial transactions and records is critical to the operation of
       our business and is a key factor in maintaining the confidence and trust of our
       employees, security holders and other stakeholders.

       Compliance with rules, controls and procedures

       It is important that all transactions are properly recorded, classified and summarized
       in our financial statements, books and records in accordance with our policies,
       controls and procedures, as well as all generally accepted accounting principles,
       standards, laws, rules and regulations for accounting and financial reporting. If you
       have responsibility for or any involvement in financial reporting or accounting, you
       should have an appropriate understanding of, and you should seek in good faith to
       adhere to, relevant accounting and financial reporting principles, standards, laws,
       rules and regulations and TrueCar’s financial and accounting policies, controls and
                                                 54
Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 55 of 79 PageID #: 55



    procedures. This includes ensuring that all bookkeeping and records comply with
    the Foreign Corrupt Practices Act where applicable, as explained in greater detail
    in TrueCar’s Anticorruption Compliance Policy and Guidelines. If you are a
    director-level employee or higher, you should seek to ensure that the internal
    controls and procedures in your business area are in place, understood and
    followed.

    Accuracy of records and reports

    It is important that those who rely on records and reports—managers and other
    decision makers, creditors, customers and auditors—have complete, accurate and
    timely information. False, misleading or incomplete information undermines
    TrueCar’s ability to make good decisions about resources, employees and programs
    and may, in some cases, result in violations of law. Anyone involved in preparing
    financial or accounting records or reports, including financial statements and
    schedules, must be diligent in assuring that those records and reports are complete,
    accurate and timely. Anyone representing or certifying as to the accuracy of such
    records and reports should make an inquiry or review adequate to establish a good
    faith belief in their accuracy.

    Even if you are not directly involved in financial reporting or accounting, you are
    likely involved with financial records or reports of some kind—a voucher, time
    sheet, invoice or expense report. In addition, most employees are involved with
    product, marketing or administrative activities, or performance evaluations, which
    can affect our reported financial condition or results. Therefore, TrueCar expects
    you, regardless of whether you are otherwise required to be familiar with finance
    or accounting matters, to use all reasonable efforts to ensure that every business
    record or report with which you deal is accurate, complete and reliable.

    Intentional misconduct

    You may not intentionally misrepresent TrueCar’s financial performance or
    otherwise intentionally compromise the integrity of TrueCar’s reports, records,
    policies and procedures. For example, you may not:

    •   report information or enter information in TrueCar’s books, records or reports
        that fraudulently or intentionally hides, misrepresents or disguises the true
        nature of any financial or non-financial transaction or result;

    •   establish any undisclosed or unrecorded fund, account, asset or liability for any
        improper purpose;

    •   enter into any transaction or agreement that accelerates, postpones or otherwise
        manipulates the accurate and timely recording of revenues or expenses;

    •   intentionally misclassify transactions as to accounts, business units or
        accounting periods; or


                                             55
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 56 of 79 PageID #: 56



       •   knowingly assist others in any of the above.

               Furthermore, the Code required the directors, officers and representatives of

TrueCar to “investigate and report potential violations,” to wit:

       Obligation to investigate and report potential violations

       You should make appropriate inquiries if you see, for example:

       •   financial results that seem inconsistent with underlying business performance;

       •   inaccurate financial records, including travel and expense reports, time sheets
           or invoices;

       •   the circumventing of mandated review and approval procedures;

       •   transactions that appear inconsistent with good business economics;

       •   the absence or weakness of processes or controls; or

       •   persons within TrueCar seeking to improperly influence the work of our
           financial or accounting personnel, or our external or internal auditors.

       Dishonest or inaccurate reporting can lead to civil or even criminal liability for you
       and TrueCar and can lead to a loss of public faith in TrueCar. You are required to
       promptly report any case of suspected financial or operational misrepresentation or
       impropriety.

               The Code also mandated specific requirements concerning the disclosure of

information to TrueCar’s Audit Committee, as follows:

       Keeping the Audit Committee informed

       The Audit Committee plays an important role in ensuring the integrity of our public
       reports. If you believe that questionable accounting or auditing conduct or practices
       have occurred or are occurring, you should notify the Audit Committee of the Board
       of Directors. In particular, the Chief Executive Officer and senior financial officers
       such as the Chief Financial Officer should promptly bring to the attention of the
       Audit Committee any information of which he or she may become aware
       concerning, for example:

       •   the accuracy of material disclosures made by TrueCar in its public filings;

       •   material weaknesses or significant deficiencies in internal control over financial
           reporting;


                                                 56
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 57 of 79 PageID #: 57



       •   any evidence of fraud that involves an employee who has a significant role in
           TrueCar’s financial reporting, disclosures or internal controls or procedures; or

       •   any evidence of a material violation of the policies in this Code regarding
           financial reporting.

               The Code also contained a strict insider trading policy, pursuant to which the

Individual Defendants were bound, as follows:

       Prohibition on insider trading

       You may not directly or indirectly—through, for example, significant others,
       family members or controlled entities—buy or sell stocks or other securities of
       TrueCar or any other company based on nonpublic information obtained from your
       work at TrueCar. In addition, you may not “tip” others by providing them nonpublic
       information under circumstances that suggest that you were trying to help them
       make an investment decision. These obligations are in addition to your obligations
       with respect to nonpublic information generally, as discussed above.

       Under U.S. securities laws, it is unlawful for any person who has “material”
       nonpublic information about a company to trade in the stock or other securities of
       that company or to disclose such information to others who may trade. Material
       nonpublic information is information about a company that is not known to the
       general public and that a typical investor would consider important in making a
       decision to buy, sell or hold securities. Violations of U.S. securities laws may result
       in civil and criminal penalties, including disgorgement of profits, civil judgments,
       fines and jail sentences.

       You should be aware that stock market surveillance techniques are becoming
       increasingly sophisticated, and the probability that U.S. federal or other regulatory
       authorities will detect and prosecute even small-level trading is significant. Insider
       trading rules are strictly enforced, even in instances when the financial transactions
       seem small.

       You may not make an unauthorized disclosure of any nonpublic information
       acquired in the course of your service with TrueCar or misuse material nonpublic
       information in securities trading. Any such actions will be deemed violations of
       TrueCar’s Insider Trading Policy. All employees should be familiar with that
       policy. If you have any questions at all about trading in TrueCar’s securities, contact
       the Legal Department for guidance.

               Upon information and belief, the Company maintained a version of the Code during

the Relevant Period that imposed the same, or substantially and materially the same or similar,

duties on, among others, the Individual Defendants as those set forth above.

                                                 57
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 58 of 79 PageID #: 58



Duties Pursuant to the Disclosure Committee Charter

               Additionally, certain of the Individual Defendants were vested with specific

responsibilities and obligations pursuant to the Company’s Disclosure Committee Charter. The

Disclosure Committee was enacted to promote the “Company’s policy that all public disclosure

made by the Company be accurate and complete, fairly present in all material respects the

Company’s financial condition and results of operations and be made on a timely basis as required

by applicable laws and securities exchange requirements.” To that end:

       The purpose of the [Disclosure] Committee is to ensure that the information
       contained in the Disclosure Statements is recorded, processed, summarized and
       reported accurately to senior management of the Company, including the Senior
       Officers, as appropriate to allow timely decisions regarding such disclosure.
       “Disclosure Statements” means, collectively, (a) the periodic and current reports,
       proxy statements, information statements, registration statements and other
       information the Company files with or furnishes to the Securities and Exchange
       Commission (the “SEC”), (b) press releases containing financial information,
       earnings guidance, information about material acquisitions or dispositions or other
       information material to the Company’s stockholders, (c) correspondence broadly
       disseminated to stockholders, (d) presentations of financial information or earnings
       guidance and other presentations to stockholders or the investment community and
       (e) disclosures relating to the Company’s results of operations and financial
       position or its securities posted to its website or through social media channels.

               Members of the Disclosure Committee, including Defendants Perry, Guthrie, and

Pierantoni, were responsible for assisting TrueCar’s management in overseeing the accuracy,

completeness and timeliness of the public disclosure made by the Company, and specifically, were

obligated to carry out the following tasks:

               (a)     Design, adopt and implement appropriate procedures and policies, and

       monitor the integrity and effectiveness thereof, to ensure (i) accurate and timely collection

       and reporting of information for inclusion in the Company’s Disclosure Statements and

       (ii) that information is accumulated and communicated to management as appropriate to

       allow timely decisions regarding such disclosure.


                                                58
Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 59 of 79 PageID #: 59



              (b)   Establish and review timelines relating to the preparation and filing of the

    Company’s Disclosure Statements.

              (c)   Establish as appropriate policies and procedures to ensure relevant

    Company personnel timely report to the Committee information potentially requiring

    disclosure.

              (d)   Participate in discussions and make recommendations to the Senior Officers

    regarding decisions related to the materiality of information and the determination of

    disclosure obligations with respect to Disclosure Statements.

              (e)   Establish responsibility and lines of communication throughout the

    Company’s operations and business units for collecting relevant information on a timely

    basis, including making periodic inquiries with relevant Company personnel possessing

    information potentially requiring disclosure.

              (f)   Review drafts of the Company’s Disclosure Statements, including final

    drafts.

              (g)   Meet periodically during the preparation of the Company’s quarterly

    earnings press releases and other Disclosure Statements to discuss disclosure matters and

    filings made by the Company to ensure completeness and accuracy of content.

              (h)   Coordinate, as necessary, the review of Company’s Disclosure Statements

    with the Senior Officers, the Company’s independent accountants, internal auditors (if

    any), outside legal counsel and the Audit Committee (the “Audit Committee”) of the Board

    of Directors of the Company (the “Board”).

              (i)   Periodically report to the Chief Financial Officer and to the Chair of the

    Audit Committee on disclosure issues and the Committee’s findings regarding the



                                             59
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 60 of 79 PageID #: 60



       effectiveness of its procedures and policies, including any weaknesses identified therein or

       in the Company’s disclosure controls and procedures generally.

               Upon information and belief, the Company maintained a version of the Disclosure

Committee Charter during the Relevant Period that imposed the same, or substantially and

materially the same or similar, duties on, among others, the Individual Defendants as those set

forth above.

IX.    DERIVATIVE AND DEMAND ALLEGATIONS

               Plaintiff brings this action derivatively, in the right and for the benefit of TrueCar,

to redress to the injuries suffered, and to be suffered, by TrueCar as a direct result of the breaches

of fiduciary duties and other violations of law perpetrated by the Individual Defendants. TrueCar

is named as a nominal defendant solely in a derivative capacity.

               Plaintiff will adequately and fairly represent the interests of TrueCar in enforcing

and prosecuting its rights, and has retained counsel experienced in litigating this type of action.

               Plaintiff was a stockholder of TrueCar common stock at the time of the wrongdoing

of which Plaintiff complains, and has been continuously since.

               At the time this derivative action was commenced, the Board was comprised of the

following nine (9) directors: Defendants Perry, Buce, Claus, Krafcik, Lantz, Mendel, Nichols,

Yadigaroglu, and non-defendant Phillip McKoy.           A majority of these individuals are not

disinterested and independent with respect to the acts and omissions alleged herein. Indeed,

Defendants Perry, Buce, Claus, Krafcik, Lantz, Nichols, and Yadigaroglu are each named as a

defendant in the Securities Class Action and, as such, continue to expose themselves and the

Company to civil liability under the federal securities laws. Plaintiff did not make any demand on

the Board to institute this action because such a demand would be a futile, wasteful, and useless

act for the following reasons:
                                                 60
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 61 of 79 PageID #: 61



               Demand is Futile as to Defendants Perry, Buce, Claus, Krafcik, Lantz, Mendel,
        Nichols, Yadigaroglu Because Those Directors Face a Substantial Likelihood of
        Liability

                  Defendants Perry, Buce, Claus, Krafcik, Lantz, Mendel, Nichols, Yadigaroglu each

face a substantial likelihood of liability for their breaches of fiduciary duties and other misconduct.

Defendants Perry, Buce, Claus, Krafcik, Lantz, Mendel, Nichols, and Yadigaroglu all served on

the Board throughout the Relevant Period, and, as such, had fiduciary duties to ensure the

Company’s SEC filings, press releases, and other public statements and presentations made on

behalf of the Company concerning its financial and business prospects were complete, accurate

and true.

                  Indeed, Defendants Perry, Buce, Claus, Krafcik, Lantz, Mendel, Nichols, and

Yadigaroglu were responsible for reviewing and approving the Company’s SEC filings, financial

statements, and other materials presented to the investing public. By authorizing the false financial

and public statements filed with the SEC during the Relevant Period as alleged herein, Defendants

Perry, Buce, Claus, Krafcik, Lantz, Mendel, Nichols, and Yadigaroglu were active participants in

breaches of duties of good faith, candor, and loyalty, and, as a direct result, have subjected the

Company to lawsuits claiming violations of the federal securities laws. A director’s breach of the

duty of candor is not entitled to protection under the business judgment rule. As a result, any

demand upon Defendants Perry, Buce, Claus, Krafcik, Lantz, Mendel, Nichols, and Yadigaroglu

to bring suit against themselves, or the executive management of the Company, would be a useless

and futile act.

                  Defendants Perry, Buce, Claus, Krafcik, Lantz, Mendel, Nichols, and Yadigaroglu

caused and/or allowed the Company to engage in deliberately issuing false and misleading

statements to mislead investors, and as such, they each face a substantial likelihood of liability for

causing TrueCar to engage in such illegal and unlawful conduct. As described above, Defendants
                                                  61
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 62 of 79 PageID #: 62



Perry, Buce, Claus, Krafcik, Lantz, Mendel, Nichols, and Yadigaroglu, knowingly and/or with

reckless disregard reviewed, authorized, and/or caused the publication of materially false and

misleading statements throughout the Relevant Period, causing the Company’s stock to trade at

artificially-inflated prices.

                As a result of the alleged misconduct described above, Defendants Perry, Buce,

Claus, Krafcik, Lantz, Mendel, Nichols, and Yadigaroglu face a substantial likelihood of liability

for their breaches of fiduciary duties, rendering any demand upon them futile. Moreover, this

conduct is not entitled to the protections of the business judgment rule, which also independently

excuses demand.

                Additionally, Defendants Perry, Buce, Claus, Krafcik, Lantz, Mendel, Nichols, and

Yadigaroglu, as directors (and, in some cases, as Audit Committee members) owed a duty to, in

good faith and with due diligence, exercise reasonable inquiry, oversight, and supervision to ensure

that TrueCar’s internal controls and/or internal auditing and accounting controls over financial

reporting were sufficiently robust and effective (and/or were being implemented effectively), and

to ensure that the Audit Committee’s duties were being discharged in good faith and with the

required diligence and due care. Instead, they knowingly and/or with reckless disregard reviewed,

authorized, and/or caused the publication of materially false and misleading statements throughout

the Relevant Period that caused TrueCar’s stock to trade at artificially-inflated prices. Thus,

Defendants Perry, Buce, Claus, Krafcik, Lantz, Mendel, Nichols, and Yadigaroglu, are directly

responsible for TrueCar’s failure to adopt and implement such internal controls, and for the

substantial damages TrueCar is subject to in ongoing lawsuits. As such, these Defendants face a

substantial likelihood of liability for the claims asserted herein. Demand is therefore futile as to

them.



                                                62
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 63 of 79 PageID #: 63



               Further, Defendants Perry, Buce, Claus, Krafcik, Lantz, Mendel, Nichols, and

Yadigaroglu wasted corporate assets by paying improper compensation, bonuses, and severance

to certain of the Company’s executive officers and directors. The handsome remunerations paid

to wayward fiduciaries who proceeded to breach their fiduciary duties to the Company was

improper and unnecessary, and no person of ordinary, sound business judgment would view this

exchange of consideration for services rendered as fair or reasonable.

               Notably, Defendants Perry, Buce, Claus, Krafcik, Lantz, Nichols, and Yadigaroglu

cannot impartially consider a demand to bring suit against themselves because each of them is a

named defendant in the Securities Class Action, which alleges they made or disseminated many

of the same misstatements described herein, in violation of the federal securities laws.

Specifically, on February 5, 2019, the Honorable Stephen V. Wilson, United States District Court

Judge of the Central District of California, issued an order in the Securities Class Action, denying

defendants’ motion to dismiss in its entirety and holding that the federal securities fraud claims

could proceed against all of the defendants in that case, including Defendants Perry, Buce, Claus,

Krafcik, Lantz, Nichols, and Yadigaroglu.       Judge Wilson found that the allegations in the

Securities Class Action were sufficient “under both the plausibility and heightened pleading

standards” to demonstrate that the Individual Defendants “made materially false and misleading

statements by making risk statements regarding TrueCar’s reliance on USAA’s website without

alerting the public that the risk had already come to fruition and by falsely representing that USAA

would be a key driver of unit and revenue growth in 2017.” TrueCar and certain of its officers and

directors therefore continue to be exposed to substantial liability for violations of the federal

securities law. Thus, if any of those Defendants were to initiate suit on behalf of TrueCar, he or

she would compromise his or her own ability to simultaneously defend himself or herself in the



                                                63
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 64 of 79 PageID #: 64



Securities Class Action, and, at the same time, would face exposure to liability in this action. None

of these Defendants will do this.

               Defendants’ making or authorization of false and misleading statements throughout

the Relevant Period, failure to timely correct such statements, failure to take necessary and

appropriate steps to ensure that the Company’s internal controls or internal auditing and accounting

controls were sufficiently robust and effective (and/or were being implemented effectively), failure

to take necessary and appropriate steps to ensure that the Audit Committee’s duties were being

discharged in good faith and with the required diligence, and/or acts of corporate waste, and abuse

of control, constitute breaches of fiduciary duties for which they face a substantial likelihood of

liability. If Defendants Perry, Buce, Claus, Krafcik, Lantz, Nichols, or Yadigaroglu were to bring

a suit on behalf of TrueCar to recover damages sustained as a result of this misconduct, they would

expose themselves to significant liability. This is something they will not do. For the foregoing

reasons, demand is futile as to each of these Defendants.

               Director Interestedness Based on Challenged Insider Sales

               During the Relevant Period, Defendants Buce, Krafcik, and Yadigaroglu illicitly

sold shares of their personal TrueCar stock – or caused affiliated entities to sell the Company’s

stock – while in possession of material, adverse, non-public information, during a time in which

TrueCar stock was artificially inflated due to the Individual Defendants’ misconduct. Moreover,

in making or causing these sales, these Insider Selling Defendants violated the Company’s Code

of Conduct.

               As a result of their illegal insider trading activities, Defendants Buce, Krafcik, and

Yadigaroglu received direct financial benefits not shared with TrueCar stockholders, and are,

therefore, directly interested in a demand. In fact, while in possession of material, non-public

information, these Insider Selling Defendants collectively sold at least 4,158,693 million shares of
                                                 64
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 65 of 79 PageID #: 65



TrueCar stock at artificially inflated prices for proceeds of approximately $70.6 million.

Furthermore, Defendants Buce, Krafcik, and Yadigaroglu are interested in a demand because they

face a substantial likelihood of liability for breaches of fiduciary duties of loyalty and good faith

based on the challenged insider sales. Accordingly, a demand upon Defendants Buce, Krafcik,

and Yadigaroglu would be futile.

               Demand is Futile as to Audit Committee Defendants

               During the Relevant Period, Defendants Buce, Claus, and Lantz served as members

of the Audit Committee. Pursuant to the Company’s Audit Committee Charter, the Audit

Committee Defendants were responsible for, among other things, reviewing and approving

quarterly and annual financial statements and earnings press releases, overseeing the Company’s

internal controls over financial reporting, and discharging their other duties described herein.

Despite these duties, the Audit Committee Defendants knowingly or recklessly reviewed and

approved, or failed to exercise due diligence and reasonable care in reviewing and preventing the

dissemination of, false and/or materially misleading earnings press releases and quarterly and

annual financial statements, and failed in their specific duties to ensure that the Company’s internal

controls over financial reporting were sufficient, and that statements made by the Company

regarding its business and financial prospects were accurate. Accordingly, the Audit Committee

Defendants face a sufficiently substantial likelihood of liability for breach of their fiduciary duties

of loyalty and good faith. Any demand upon the Audit Committee Defendants therefore is futile.

               Demand is Futile as to Defendant Perry for Additional Reasons

               In addition, demand is futile as to Defendant Perry, as TrueCar has admitted in its

SEC filings that Perry does not meet the standards for director independence, given his current

executive role as President and CEO of the Company. According to the Company’s 2018 Proxy,



                                                  65
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 66 of 79 PageID #: 66



Defendant Perry is not “independent” as that term is defined under the applicable rules and

regulations of the SEC and the listing requirements and rules of the NASDAQ Stock Market.

               As detailed above, Defendant Perry also cannot impartially consider a demand to

bring suit against himself because he is a named defendant in the Securities Class Action, which

alleges that he made many of the same misstatements described above in violation of the federal

securities laws. Thus, if Defendant Perry was to initiate suit on behalf of TrueCar, he would

compromise his ability to simultaneously defend himself in the Securities Class Action and would

expose himself to liability in this action. Defendant Perry will not do this, and demand is therefore

futile.

               Defendant Perry is also not independent, nor disinterested, because he has

financially benefitted from his own wrongdoing and the wrongdoing of the other Individual

Defendants, and because his livelihood continues to depend on compensation from TrueCar. For

example, in 2017, at a time when he was making and causing TrueCar to make material

misstatements concerning USAA’s redesign of the co-branded car buying site, Defendant Perry

received more $5 million in total compensation from TrueCar, including salary, bonus, stock

awards, option awards, and other compensation. As such, Perry cannot independently consider

any demand to sue himself for breaching his fiduciary duties to TrueCar because that would expose

him to liability and threaten his livelihood.

               Demand is Futile as to Defendant Krafcik for Additional Reasons

               Demand is also futile as to Defendant Krafcik, because TrueCar has admitted in its

SEC filings that Defendant Krafcik does not meet the standards for director independence.

               According to the Company’s 2018 Proxy, based on the Board’s review of

information concerning his background, employment, and affiliations, the Board determined that

Defendant Krafcik is not “independent” as that term is defined under the applicable rules and
                                                 66
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 67 of 79 PageID #: 67



regulations of the SEC and the listing requirements and rules of the NASDAQ Stock Market.

Krafcik served as President of the Company from April 2014 until September 2015. Therefore,

demand is futile as to Defendant Krafcik.

           Demand is Futile as to Defendant Claus for Various Reasons

               Demand is also futile as to Defendant Claus due to his extensive business and

professional ties to USAA. Despite currently serving as the Chairman of the Board of TrueCar,

Defendant Claus, at the same time, serves on the Board of the USAA affiliate, USAA Real Estate

Company, since at least 2009. Indeed, Claus has a longstanding and pervasive relationship with

USAA from December 1994 to March 2014, as he has served in various senior executive roles at

USAA, including as Executive Vice President of USAA Enterprise Advice Group and President

of USAA Financial Services Group. Claus also previously served as the Senior Vice President

and then President of USAA Investment Management Company and Vice President of Investment

Sales and Services.

               Given his past and present professional ties with USAA, Defendant Claus was well

aware of significant business and strategic decisions made by USAA, including its decision to

significantly change the co-branded car buying site that it shared with TrueCar. Moreover, in his

prominent position as Chairman of TrueCar and as a member of the Audit Committee, Claus would

have shared information with other TrueCar Directors concerning the USAA redesign and its

material impact on TrueCar’s business operations during the Relevant Period, while at the same

time, concealing such information from the investing public. Accordingly, Claus’ dual role as

TrueCar Chairman and USAA executive and board member created an inherent and direct conflict

which renders Claus unable to objectively and disinterestedly consider bringing the claims set forth

herein against himself and the other Individual Defendants.



                                                67
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 68 of 79 PageID #: 68



                 Additionally, in his position as USAA’s representative on the Board, Defendant

Claus, in conspiracy with USAA, concealed material adverse information regarding the impact of

USAA’s changes to the TrueCar co-branded website, yet allowed USAA, certain of the Individual

Defendants, and other TrueCar insiders to engage in substantial stock sales at artificially-inflated

prices, and reap substantial profits.      Defendant Claus therefore cannot impartially consider

bringing the insider selling claims asserted herein, because to do so would expose USAA, the

Individual Defendants, and himself to civil liability. Demand is futile as to Defendant Claus for

this additional reason.

                 Demand is Futile as to All Director Defendants for Additional Reasons

                 The Board of TrueCar has already demonstrated that it cannot independently and

disinterestedly consider a pre-suit demand to bring the claims set forth herein. Despite the

wrongdoing of the Company’s executive officers, including Defendants Perry and Pierantoni, who,

respectively, still serve as the Company’s CEO and interim CFO, the Board has taken no action to

address the harm this misconduct has caused the Company.

                 In addition, each of the current directors receives annual cash compensation, as well

as awards of TrueCar stock, purely for being a Board member. This compensation provides a

substantial stipend to these directors, from which each of them personally benefits and depends on

for his or her livelihood. The total compensation to these Directors in the form of retainer fees,

stock awards and other compensation for 2017 was as follows:

         Perry        Claus      Krafcik      Buce        Yadigaroglu   Lantz     Nichols     Mendel

 2017 $5,086,264.00 $239,969.00 $204,969.00 $224,969.00 $149,969.00 $214,969.00 $217,118.00 $338,784.00



                 Demand on each of the directors is therefore futile because, through their course of

conduct to date, they have demonstrated their unwillingness to undertake any action that would

threaten the economic benefits they receive as members of TrueCar’s Board.
                                                     68
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 69 of 79 PageID #: 69



               Also, if TrueCar’s current officers and directors are protected against personal

liability for their breaches of fiduciary duties alleged in this complaint by Directors & Officers

Liability Insurance (“D&O Insurance”), they caused the Company to purchase that insurance for

their protection with corporate funds, i.e., monies belonging to the stockholders. However,

Plaintiff is informed and believes that the D&O Insurance policies covering the Director

Defendants in this case contain provisions that eliminate coverage for any action brought directly

by TrueCar against the Director Defendants, known as the “insured versus insured exclusion.” As

a result, if the members of TrueCar’s Board were to sue themselves or certain officers of TrueCar,

there would be no D&O Insurance protection, and, thus, this is a further reason why they will not

bring such a suit. On the other hand, if the suit is brought derivatively, as this action is brought,

such insurance coverage exists and will provide a basis for the Company to effectuate recovery.

Therefore, the members of the Board cannot be expected to file the claims asserted in this

derivative lawsuit because such claims would not be covered under the Company’s D&O

Insurance policy.

               Under the factual circumstances described herein, the Director Defendants are more

interested in protecting themselves than they are in protecting TrueCar by prosecuting this action.

Therefore, demand on TrueCar and its Board is futile and is excused.

               TrueCar has been, and will continue to be, exposed to significant losses due to the

Individual Defendants’ wrongdoing. Yet, the Director Defendants have not filed any lawsuits

against themselves or others who were responsible for the wrongful conduct. Thus, the members

of the Board are breaching their fiduciary duties to the Company and face a sufficiently substantial

likelihood of liability for their breaches, rendering any demand upon them futile.




                                                 69
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 70 of 79 PageID #: 70



               Plaintiff has not made any demand on stockholders of TrueCar to institute this

action since such demand would be a futile and useless act for the following reasons:

               a.      TrueCar is a publicly-traded company with thousands of stockholders of

record and at least hundreds of thousands of beneficial owners;

               b.      making demand on such a number of stockholders would be impossible for

Plaintiff, who has no means of collecting the names, addresses, or phone numbers of TrueCar

stockholders; and

               c.      making demand on all stockholders would force Plaintiff to incur excessive

expenses and obstacles, assuming all stockholders could even be individually identified with any

degree of certainty.

                                                COUNT I

Derivatively for Contribution Under Sections 10(b) and 21D of the Exchange Act Against
                         the Securities Class Action Defendants

               Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

               This claim is brought derivatively on behalf of the Company for contribution

and indemnification against Defendants Perry, Guthrie, Pierantoni, Agrawal, Buce, Claus, Dietz,

Krafcik, Lantz, Nichols, and Yadigaroglu, each of whom is a named defendant in the Securities

Class Action

               TrueCar is named as a defendant in the Securities Class Action, asserting claims

under the federal securities laws for, inter alia, violations of Sections 10(b), 20(a) of the Exchange

Act and Sections 11, 12(a)(2), and 15 of the Securities Act. Judge Wilson has already denied

defendants’ motion to dismiss the complaint in the Securities Class Action in its entirety and found

that plaintiffs in that case had satisfied the heightened pleading standards of Fed. R. Civ. Proc.


                                                 70
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 71 of 79 PageID #: 71



9(b), and the PSLRA. If TrueCar is ultimately found liable for violating the federal securities laws,

the Company’s liability will arise, in whole or in part, from the intentional, knowing, or reckless

acts or omission of some or all of the Securities Class Action Defendants as alleged herein. The

Company is entitled to receive contribution from those Defendants in connection with the

Securities Class Action against the Company.

               As directors and officers of TrueCar, the Securities Class Action Defendants had

the power and/or ability to, and did, directly or indirectly control or influence the Company’s

business operations and financial affairs, including the content of public statements about

TrueCar, and had the power and/or ability directly or indirectly to control or influence the

specific corporate statements and conduct that violated section 10(b) of the Exchange Act and SEC

Rule 10b-5 as alleged above.

               The Security Class Action Defendants are also liable under 15 U.S.C. § 78j(b),

pursuant to which there is a private right of action for contribution, and Section 21D of the

Exchange Act, 15 U.S.C. § 78u-4, which governs the application of any private right of action

for contribution asserted pursuant to the Exchange Act.

               Accordingly, TrueCar is entitled to all appropriate contribution or indemnification

from the Securities Class Action Defendants, who are responsible for exposing TrueCar to liability

under the federal securities laws.

                                           COUNT II

              Against the Individual Defendants for Breach of Fiduciary Duty

               Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

               The Individual Defendants owed, and continue to owe, fiduciary obligations to

TrueCar. By reason of their fiduciary relationships, the Individual Defendants owed, and owe,

                                                 71
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 72 of 79 PageID #: 72



TrueCar the highest obligation of good faith, fair dealing, loyalty, due care, reasonable inquiry,

oversight, and supervision. As part of their fiduciary duties, the Individual Defendants were

responsible for ensuring that TrueCar disseminated accurate, truthful, and complete information

to its stockholders.

               Based on the misconduct alleged herein, the Individual Defendants violated and

breached their fiduciary duties of good faith, fair dealing, and loyalty.

               The Individual Defendants each knowingly, recklessly, or negligently approved the

issuance of false information, through, inter alia, SEC filings, press releases, conference calls, and

other public statements and disclosures as detailed herein, which misrepresented and failed to

disclose material information concerning the Company. These actions could not have been a good

faith exercise of prudent business judgment to protect and promote the Company’s corporate

interests.

               As a direct and proximate result of the Individual Defendants’ foregoing breaches

of fiduciary duties, TrueCar has sustained significant damages. As a result of the misconduct

alleged herein, the Individual Defendants are liable to the Company.

               Plaintiff, on behalf of TrueCar, has no adequate remedy at law.

                                           COUNT III

  Against the Individual Defendants for Violations of Section 29(b) of the Exchange Act

               Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

               As a result of their conduct, as alleged in this Complaint, the Individual Defendants

violated Section 10(b) of the Exchange Act during the time that they entered into contracts with

TrueCar regarding their compensation.



                                                 72
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 73 of 79 PageID #: 73



                If TrueCar were to attempt to recover compensation from the Individual

Defendants, these Defendants might assert a breach of contract claim and/or seek severance

payments.

                Section 29(b) of the Exchange Act provides equitable remedies that include, among

other things, provisions allowing for the voiding of contracts where the performance of the contract

involved violation of any provision of the Exchange Act.

                The Individual Defendants violated provisions of the Exchange Act while

performing their duties arising under various employment and other contracts they entered into

with TrueCar.

                TrueCar was, and is, an innocent party with respect to the Exchange Act violations

of the Individual Defendants.

                Plaintiff, on behalf of TrueCar, seeks rescission of the contracts between TrueCar

and the Individual Defendants due to these Defendants’ violations of the Exchange Act while

performing their job duties.

                Even if the contracts are not rescinded by the Court as a result of the Exchange Act

violations of the Individual Defendants, the Court can and should award equitable remedies in the

form of injunctive relief barring these Defendants from asserting breach of contract by TrueCar in

any action by Plaintiff on behalf of TrueCar to return compensation from these Defendants.

                Plaintiff seeks only declaratory, injunctive, and equitable relief in this claim.

                                            COUNT IV

Against the Director Defendants for Breach of Fiduciary Duty for Failure to Take Action
                            Against Illicit Insider Trading

                Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.


                                                  73
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 74 of 79 PageID #: 74



               Director Defendants Perry, Agrawal, Buce, Claus, Dietz, Krafcik, Lantz, Mendel,

Nichols, and Yadigaroglu each owe TrueCar the fiduciary duties of good faith and loyalty. Each

had a duty to prevent illicit trades from happening and ensuring the Company’s Code of Business

Conduct was followed. Further, upon learning of the Insider Selling Defendants’ illicit trading,

Defendants Perry, Agrawal, Buce, Claus, Dietz, Krafcik, Lantz, Mendel, Nichols, and Yadigaroglu

each had an affirmative duty to the Company to respond.

               Yet, the Director Defendants took no action to prevent or respond to these illicit

trades. Critically, Defendants Perry, Agrawal, Buce, Claus, Dietz, Krafcik, Lantz, Mendel,

Nichols, and Yadigaroglu knew, or should have known, that the Insider Selling Defendants were

liquidating large amounts of the Company’s stock while in possession of material, adverse, non-

public information, in light of the publicly filed forms disclosing the size and scope of the trades.

               In other words, after failing to prevent the improper trades from taking place in the

first place, Defendants Perry, Agrawal, Buce, Claus, Dietz, Krafcik, Lantz, Mendel, Nichols, and

Yadigaroglu have now known—for months—of the Insider Selling Defendants’ misconduct, and

have taken no action whatsoever, in violation of the Board’s fundamental fiduciary duties of

loyalty and good faith to TrueCar.

               As a direct and proximate result of the foregoing breaches of fiduciary duties by

the Director Defendants, the Company has suffered significant damages, as alleged herein.

                                            COUNT V

 Against the Insider Selling Defendants for Breach of Fiduciary Duty for Insider Selling
                          and Misappropriation of Information

               Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.




                                                 74
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 75 of 79 PageID #: 75



                At the time the Insider Selling Defendants sold their TrueCar stock, they knew the

material, non-public information described above, and sold TrueCar stock on the basis of such

information.

                The material, non-public information at issue was proprietary, non-public

information regarding the Company’s business operations and financial condition. It was a

proprietary asset belonging to the Company, which the Insider Selling Defendants used for their

own benefit when they sold TrueCar stock. In conducting their illicit insider sales, the Insider

Selling Defendants also knowingly disregarded provisions of the Company’s Code of Business

Conduct prohibiting such activities.

                Since the use of the Company’s proprietary information for their own gain

constitutes a breach of the Insider Selling Defendants’ fiduciary duties, the Company is entitled to

the imposition of a constructive trust on any profits the Insider Selling Defendants obtained

thereby.

                Plaintiff, on behalf of TrueCar, has no adequate remedy at law.

                                           COUNT VI

               Against All Individual Defendants for Waste of Corporate Assets

                Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

                The wrongful conduct alleged regarding the issuance of false and misleading

statements was continuous, connected, and ongoing throughout the Relevant Period. It resulted in

continuous, connected, and ongoing harm to the Company.

                As a result of the misconduct described above, the Individual Defendants wasted

corporate assets by: (i) by paying excessive compensation, bonuses, and termination payments to

certain of its executive officers; (ii) awarding self-interested stock options to certain officers and

                                                 75
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 76 of 79 PageID #: 76



directors; and (iii) incurring potentially millions of dollars of legal liability and/or legal costs to

defend defendants’ unlawful actions.

               As a result of the waste of corporate assets, the Individual Defendants are liable to

the Company.

               Plaintiff, on behalf of TrueCar, has no adequate remedy at law.

                                           COUNT VII

                  Against All Individual Defendants for Unjust Enrichment

               Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

               By their wrongful acts and omissions, the Individual Defendants were unjustly

enriched at the expense of and to the detriment of TrueCar.

               The Individual Defendants were unjustly enriched as a result of the compensation

they received while breaching their fiduciary duties owed to TrueCar.

               Plaintiff, as a stockholder and representative of TrueCar, seeks restitution from the

Individual Defendants, and seeks an order from this Court disgorging all profits, benefits, and other

compensation obtained by the Individual Defendants from their wrongful conduct and fiduciary

breaches.

               Plaintiff, on behalf of TrueCar, has no adequate remedy at law.

                                           COUNT VIII

   Against USAA for Conspiracy to Engage in Insider Selling and Misappropriation of
                                    Information

               Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.




                                                  76
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 77 of 79 PageID #: 77



               As described in this Complaint, USAA sold securities at a time when they knew or

recklessly disregarded material information about TrueCar, gained from their relationship with the

Company, and sold shares of stock based on that information.

               USAA was aware of proprietary non-public information concerning the affinity

group partnership with USAA, and the material changes that USAA would be effecting to the

Company’s website. The information was a proprietary asset which jointly belonged to the

Company and USAA. USAA used this insider information for its own benefit when it sold

TrueCar common stock.

               USAA took advantage of its knowledge as a de facto insider, with

representation on the Company’s Board, to sell shares at prices it knew to be inflated.

               USAA’s sale of TrueCar common stock while in possession and control of this

material adverse non-public information was the culmination of a conspiracy in which USAA

joined in a breach of the insiders’ fiduciary duties of loyalty and good faith.

               The Company is entitled to the imposition of a constructive trust on any profits

USAA obtained through their improper sales of stock, due to USAA’s use of joint proprietary

information for USAA’s own gain in conspiracy with Company insiders.

               Plaintiff, on behalf of TrueCar, has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment as follows:

       A.      Against Defendants, and in favor of the Company, for the amount of damages

sustained by the Company as a result of Defendants’ breaches of fiduciary duties, abuse of

control, gross mismanagement, unjust enrichment, waste of corporate assets, violations of Section

29(b), and insider selling;



                                                77
 Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 78 of 79 PageID #: 78



       B.      Directing the Company to receive contribution and/or indemnification from the

Securities Class Action Defendants for their wrongful acts and omissions, which exposed

TrueCar to civil liability under the federal securities laws;

       C.      Directing TrueCar to take all necessary actions to reform and improve its corporate

governance and internal procedures to comply with applicable law, and to protect the Company

and its stockholders from a repeat of the damaging events described herein, including, but not

limited to, putting forward for stockholder vote resolutions for amendments to the Company’s

By-Laws or Articles of Incorporation, and asking such other action as may be necessary

       D.      Awarding to TrueCar restitution from Defendants, and each of them, and ordering

disgorgement of all profits, benefits, and other compensation obtained by the Defendants;

       E.      Extraordinary equitable and/or injunctive relief as permitted by law, equity, and

state statutory provisions sued hereunder, including attaching, impounding, imposing a

constructive trust on, or otherwise restricting Defendants’ assets to as to assure that Plaintiff on

behalf of TrueCar has an effective remedy;

       F.      Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses;

       G.      Granting such other and further relief as the Court deems just and proper.




                                                  78
Case 1:19-cv-00625-CFC Document 1 Filed 04/03/19 Page 79 of 79 PageID #: 79



                                       JURY DEMAND

      Plaintiff demands a trial by jury.

Dated: April 3, 2019                        COOCH AND TAYLOR, P.A.

                                            /s/ Blake A. Bennett
                                            Blake A. Bennett (#5133)
                                            The Brandywine Building
                                            1000 West Street, 10th Floor
                                            Wilmington, DE 19801
                                            (302) 984-3800

                                            Attorney for Plaintiff
OF COUNSEL:

THE WEISER LAW FIRM, P.C.
Robert B. Weiser
Brett D. Stecker
James M. Ficaro
22 Cassatt Avenue
Berwyn, PA 19312
Telephone: (610) 225-2677
Facsimile: (610) 408-8062




                                           79
